Exhibit 10.2

SECOND LIEN COLLATERAL TRUST AGREEMENT

dated as of June 12, 2020

among

CSI COMPRESSCO LP, and

CSI COMPRESSCO FINANCE INC.,

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO,

U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee under the Closing Date Indenture,

THE OTHER JUNIOR LIEN REPRESENTATIVES
from time to time party hereto,

and

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Trustee

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

Page

SECTION 1.

Definitions; Principles of Construction

2

 

 

 

1.1

Defined Terms

2

1.2

Rules of Interpretation

9

 

 

 

SECTION 2.

The Collateral Trust and Liens

9

 

 

 

2.1

Declaration of Trust.

9

2.2

Collateral Shared Equally and Ratably within Class

10

2.3

No New Liens

11

 

 

 

SECTION 3.

Obligations and Powers of Collateral Trustee

11

 

 

 

3.1

Undertaking of the Collateral Trustee

11

3.2

Release and Subordination of Liens

12

3.3

Enforcement of Liens

12

3.4

Application of Proceeds

13

3.5

Powers of the Collateral Trustee

14

3.6

Documents and Communications

15

3.7

For Sole and Exclusive Benefit of Holders of Junior Lien Obligations

15

3.8

Junior Lien Debt

15

 

 

 

SECTION 4.

Release of Liens, Agreements, Etc.

18

 

 

 

4.1

Release of Liens on Collateral

18

4.2

Agreements of the Collateral Trustee and Junior Lien Representatives

19

 

 

 

SECTION 5.

Rights and Protections of the Collateral Trustee

20

 

 

 

5.1

No Implied Duty

20

5.2

Appointment of Agents and Advisors

20

5.3

Other Agreements

20

5.4

Solicitation of Instructions

21

5.5

Limitation of Liability

21

5.6

Documents in Satisfactory Form

21

5.7

Entitled to Rely

21

5.8

Triggering Event

22

5.9

Actions by Collateral Trustee

22

5.10

Security or Indemnity in favor of the Collateral Trustee

22

5.11

Conflicts; Bona Fide Disputes

22

5.12

Limitations on Duty of Collateral Trustee in Respect of Collateral

23

5.13

Assumption of Rights, Not Assumption of Duties

23

5.14

No Liability for Clean Up of Hazardous Materials

24

5.15

Request For Accounting

24

i

 

--------------------------------------------------------------------------------

 

5.16

Limitation on Obligations

24

5.17

Perfection of Collateral

24

5.18

Entitled to Protections

25

5.19

Obligation to Act

25

 

 

 

SECTION 6.

Removal or Resignation of the Collateral Trustee

25

 

 

 

6.1

Removal or Resignation of Collateral Trustee

25

6.2

Appointment of Successor Collateral Trustee

25

6.3

Succession

26

6.4

Merger, Conversion or Consolidation of Collateral Trustee

26

 

 

 

SECTION 7.

Miscellaneous Provisions

27

 

 

 

7.1

Amendment

27

7.2

Voting

28

7.3

Successors and Assigns

29

7.4

Delay and Waiver

29

7.5

Notices

29

7.6

Notice Following Discharge of Junior Lien Obligations

30

7.7

Entire Agreement

31

7.8

Payment of Expenses and Taxes; Indemnification

31

7.9

Severability

32

7.10

Headings

32

7.11

Obligations Secured

32

7.12

Governing Law

32

7.13

Consent to Jurisdiction; Waivers

32

7.14

Waiver of Jury Trial

33

7.15

Counterparts

33

7.16

Effectiveness

33

7.17

Additional Grantors

33

7.18

Continuing Nature of this Agreement

33

7.19

Insolvency

33

7.20

Rights and Immunities of Junior Lien Representatives

34

 

EXHIBIT

Exhibit A — Form of Additional Secured Debt Designation

Exhibit B — Form of Collateral Trust Joinder — Additional Debt

Exhibit C — Form of Collateral Trust Joinder — Additional Grantor

Exhibit D — Form of Intercreditor Agreement

 

ii

--------------------------------------------------------------------------------

 

This Second Lien COLLATERAL TRUST AGREEMENT (this “Agreement”), dated as of June
12, 2020, is by and among CSI COMPRESSCO LP, a Delaware limited partnership (the
“Company”), CSI COMPRESSCO FINANCE INC., a Delaware corporation (“Finance Corp”
and, together with the Company, the “Issuers”), the other Grantors (as defined
below) from time to time party hereto, U.S. Bank National Association, as
indenture trustee under the Closing Date Indenture (as defined below) (in such
capacity and together with its permitted successors and assigns in such
capacity, the “Indenture Trustee”), U.S. Bank National Association, as
Collateral Trustee (in such capacity and together with its permitted successors
and assigns in such capacity, the “Collateral Trustee”), and any Junior Lien
Representative of a Series of Junior Lien Debt that executes and delivers a
Collateral Trust Joinder.

RECITALS

WHEREAS, the Issuers have entered into an Indenture, dated as of June 12, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Closing Date Indenture”), among the Issuers, the Grantors from
time to time party thereto, the Indenture Trustee and the Collateral Trustee,
pursuant to which the Issuers have issued the notes thereunder;

WHEREAS, in connection with the execution and delivery of the Closing Date
Indenture, (i) the Issuers are entering into that certain Second Lien Pledge and
Security Agreement, dated as of the date hereof, among the Issuers, the other
Grantors named therein and the Collateral Trustee (amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), (ii) certain Grantors will enter into certain deposit account
control agreements on a post-closing basis and (iii) certain Grantors will enter
into certain Mortgages (as defined below) on a post-closing basis, which
Security Agreement, control agreements and Mortgages provide for the Junior Lien
Obligations (as defined below) to be secured equally and ratably by the
collateral described therein;

WHEREAS, the Issuers and the other Grantors have secured (or intend to secure)
their Obligations under the Closing Date Indenture, any future Junior Lien Debt
and any other Junior Lien Obligations, with Liens on all present and future
Collateral to the extent that such Liens have been provided for in the
applicable Security Documents; and

WHEREAS, this Agreement sets forth the terms on which each Secured Party (other
than the Collateral Trustee) has appointed the Collateral Trustee to act as the
collateral trustee for the present and future holders of the Junior Lien
Obligations to receive, hold, maintain, administer and distribute the Collateral
at any time delivered to the Collateral Trustee or the subject of the Security
Documents, and to enforce the Security Documents and all interests, rights,
powers and remedies of the Collateral Trustee with respect thereto or thereunder
and the proceeds thereof.

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
set forth, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree as follows:

1

--------------------------------------------------------------------------------

 

Section 1.

Definitions; Principles of Construction

1.1Defined Terms. Capitalized terms used but not defined in this Agreement will
have the meanings assigned to them in the Security Agreement (or, if not defined
therein, shall have the meanings assigned to them in the Closing Date
Indenture). The following terms will have the following meanings:

“Act of Required Junior Lien Debtholders” means, as to any matter, a direction
in writing delivered to the Collateral Trustee by or with the consent of the
holders of Junior Lien Debt representing the Required Junior Lien Debtholders.

For purposes of this definition, (a) Junior Lien Debt actually known to be
registered in the name of, or beneficially owned by, the Issuers or any
Affiliate of the Issuers will be deemed not to be outstanding and neither the
Issuers nor any Affiliate of the Issuers will be entitled to vote to direct the
relevant Junior Lien Representative and (b) votes will be determined in
accordance with Section 7.2. Upon the request of the Collateral Trustee, each
Grantor shall, as applicable, promptly furnish to the Collateral Trustee one or
more Officers’ Certificate(s) listing and identifying all Notes or other Junior
Lien Debt, if any, known by the Issuers to be owned or held by or for the
account of the Issuers or any Affiliate of the Issuers, and the Collateral
Trustee shall be entitled to accept such Officers’ Certificate(s) as conclusive
evidence of the facts therein set forth and of the fact that the holders of all
Notes or other Junior Lien Debt not listed therein are entitled to vote in
accordance with this Agreement for the purpose of any such determination.

“Additional Junior Lien Debt” has the meaning set forth in Section 3.8(b).

“Additional Secured Debt Designation” means an Officers’ Certificate in
substantially the form of Exhibit A.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise. For purposes of this definition, the
terms “controlling”, “controlled by” and “under common control with” shall have
correlative meanings.

“Agreement” has the meaning set forth in the preamble.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in New York, New York or another place of payment are
authorized or required by law to close.

“Class” means all Series of Junior Lien Debt, taken together.

2

--------------------------------------------------------------------------------

 

“Closing Date Indenture” has the meaning set forth in the recitals.

“Collateral” means, in the case of any Series of Junior Lien Debt, all
properties and assets of the Issuers and the other Grantors, now owned or
hereafter acquired in which Liens have been granted to the Collateral Trustee to
secure any Junior Lien Obligations in respect of such Series of Junior Lien
Debt.

“Collateral Rights Agreement” means a collateral rights agreement, by and among
the ABL Collateral Agent, the Collateral Trustee and the Grantors party thereto
from time to time, as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the Closing Date Indenture.

“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Junior Lien Debt, an agreement
substantially in the form of Exhibit B, and (ii) with respect to the provisions
of this Agreement relating to the addition of additional Grantors, an agreement
substantially in the form of Exhibit C.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trustee Obligations” has the meaning set forth in the definition of
“Junior Lien Debt”.

“Company” has the meaning set forth in the preamble.

“Declined Liens” has the meaning set forth in Section 2.2.

“Discharge of Junior Lien Obligations” means the occurrence of all of the
following:

(1)payment in full in cash of the principal of and interest and premium (if any)
on all Junior Lien Debt; and

(2)payment in full in cash of all other Junior Lien Obligations that are
outstanding and unpaid at the time the Junior Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);

provided that, if, at any time after the Discharge of Junior Lien Obligations
has occurred, an Issuer or any other Grantor enters into any Junior Lien
Document evidencing a Junior Lien Obligation which incurrence is not prohibited
by the applicable Junior Lien Documents, then such Discharge of Junior Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Junior Lien Obligation (other than
with respect to any actions taken as a result of the occurrence of such first
Discharge of Junior Lien Obligations), and, from and after the date on which the
Company designates such Indebtedness as Junior Lien Obligations in accordance
with this Agreement, the obligations under such Junior Lien Document shall
automatically and without any further action be treated as Junior Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein.

3

--------------------------------------------------------------------------------

 

“Equally and ratably” means, in reference to sharing of Liens granted to the
Collateral Trustee for the benefit of the Secured Parties or proceeds thereof as
between holders of Junior Lien Obligations, that such Liens or proceeds will be
allocated and distributed to the applicable Junior Lien Representative for each
outstanding Series of Junior Lien Debt for the account of the holders of such
Series of Junior Lien Debt ratably in proportion to the Junior Lien Obligations
under each outstanding Series of Junior Lien Debt when the allocation or
distribution is made.

“Existing Indenture Obligations” means any principal, interest, penalties, fees,
expenses, indemnifications, reimbursements (including, without limitation,
reimbursement obligations with respect to letters of credit and banker’s
acceptances), damages and other liabilities (including all interest, fees and
expenses accruing after the commencement of any Insolvency or Liquidation
Proceeding at the rate provided for in the documentation with respect thereto,
even if such interest, fees and expenses are not enforceable, allowable or
allowed as a claim in such proceeding) and guarantees of payment of such
obligations under any Notes Documents.  

“Grantors” means the Issuers, each Subsidiary of the Company party to this
Agreement, and each Subsidiary of the Company that has executed and delivered,
or may from time to time hereafter execute and deliver, a Security Document as a
“grantor” or “pledgor” (or the equivalent thereof).

“Indebtedness” has the meaning assigned to such term in the Closing Date
Indenture or to such term or other similar term in any applicable Junior Lien
Document.

“Indenture Trustee” has the meaning set forth in the preamble.

“Insolvency or Liquidation Proceeding” means:

(1)any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(2)any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of any Grantor’s assets;

(3)any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(4)any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Intercreditor Agreement” means an intercreditor agreement, among the Collateral
Trustee, each Priority Lien Representative and the Company and the other parties
from time to time party thereto, substantially in the form of Exhibit D hereto,
as it may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the Closing Date Indenture.

4

--------------------------------------------------------------------------------

 

“Junior Lien” means a Lien granted by the Issuers or any other Grantor in favor
of the Collateral Trustee, at any time, upon any Property of such Issuer or such
Grantor to secure the Junior Lien Obligations under the Junior Lien Documents.

“Junior Lien Debt” means (a) the Notes issued on the Issue Date and any related
Note Guarantees and (b) any Additional Notes and any other Indebtedness other
than intercompany Indebtedness owing to the Company or any of its Subsidiaries)
of an Issuer or any Guarantor (including any Permitted Refinancing Indebtedness
in respect thereof to the extent permitted by the Intercreditor Agreement or the
Closing Date Indenture) that is incurred under clauses (5), (6) or (16) of
Section 4.09(b) of the Closing Date Indenture, is secured by a Junior Lien and
is also permitted to be incurred and so secured under each applicable Junior
Lien Document; provided, in the case of any additional Indebtedness referred to
in this clause (b), that:

(1)such Indebtedness does not mature and does not have any mandatory or
scheduled payments or sinking fund obligations prior to the maturity date of the
Notes (except as a result of a customary change of control or asset sale
repurchase offer provisions);

(2)on or before the date on which the first such Indebtedness is incurred by an
Issuer or any Guarantor, the Issuers shall deliver to the Collateral Trustee,
each Priority Lien Representative and Junior Lien Representative complete copies
of each applicable Junior Lien Document (which shall provide that each secured
party with respect to such Indebtedness shall be subject to and bound by the
Intercreditor Agreement), along with an Officers’ Certificate certifying as to
such Junior Lien Documents and identifying the obligations constituting Junior
Lien Obligations;

(3)on or prior to the date of incurrence of such Indebtedness by the Company or
any other Grantor, such Indebtedness is designated by the Company, in an
Officers’ Certificate delivered to each Junior Lien Representative and the
Collateral Trustee, as “Junior Lien Debt” for the purposes of the Junior Lien
Documents, and such Officers’ Certificate also certifies that such Indebtedness
is permitted and with respect to any other requirements set forth in the
Intercreditor Agreement;

(4)a Junior Lien Representative is designated with respect to such Indebtedness
and executes and delivers to the Collateral Trustee (i) an Additional Secured
Debt Designation on behalf of itself and all holders of such Indebtedness and
(ii) a Collateral Trust Joinder on behalf of itself and all holders of such
Indebtedness;

(5)all requirements set forth in this Agreement as to the confirmation, grant or
perfection of the Collateral Trustee’s Lien to secure such additional
Indebtedness or Obligations in respect thereof are satisfied (and the
satisfaction of such requirements and the other provisions of this clause (b)
will be conclusively established, absent manifest error, if the Company delivers
to the Collateral Trustee an Officers’ Certificate stating that such
requirements and other provisions have been satisfied and that such Indebtedness
is “Junior Lien Debt”); and

5

--------------------------------------------------------------------------------

 

(6)such Indebtedness is pari passu in right of payment (it being understood that
there may be different tranches of Junior Lien Debt with different maturities
and amortization profiles, but the principal amount of Indebtedness under all
such tranches must in all other respects be pari passu in right of payment) and
does not have any senior or junior rights with respect to the application of
proceeds from Collateral other than as provided in the Collateral Trust
Agreement.

In addition to the foregoing, all obligations owing to the Collateral Trustee or
Indenture Trustee in its capacity as such, whether pursuant to this Agreement or
one or more of the Junior Lien Documents, shall in each case be deemed to
constitute Junior Lien Debt (although there shall be no separate Series of
Junior Lien Debt as a result thereof) and Junior Lien Obligations (with the
obligations described in this sentence being herein called “Collateral Trustee
Obligations”), which Collateral Trustee Obligations shall be entitled to the
priority provided in clause FIRST of Section 3.4(a).

“Junior Lien Debt Default” means, with respect to any Series of Junior Lien
Debt, any event or condition which, under the terms of any Junior Lien Document
governing such Series of Junior Lien Debt, causes, or permits holders of Junior
Lien Debt outstanding thereunder to cause, the Junior Lien Debt outstanding
thereunder to become immediately due and payable. For the avoidance of doubt, an
“Event of Default” (as defined in the Closing Date Indenture) shall constitute a
Junior Lien Debt Default with respect to the Series of Junior Lien Debt
evidenced by the Notes.

“Junior Lien Documents” means, collectively, the Notes Documents and each of the
other agreements, documents and instruments providing for or evidencing any
other Junior Lien Obligation, and any other document or instrument executed or
delivered at any time in connection therewith, including any intercreditor or
joinder agreement, to the extent such are effective at the relevant time, as
each may be amended, restated, supplemented, modified, renewed or extended from
time to time in accordance with the provisions of this Agreement.

“Junior Lien Obligations” means any principal, termination payments, interest
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the Junior Lien Documents, even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding), premium (if
any), penalties, fees, indemnifications, reimbursements, expenses, damages and
other liabilities payable or that may become payable under the Junior Lien
Documents, including, without limitation, all outstanding Existing Indenture
Obligations, guaranty obligations with respect to Existing Indenture
Obligations, and such obligations in respect of any other Series of Junior Lien
Debt issued or outstanding after the date of this Agreement.

“Junior Lien Representative” means (a) in the case of the Notes, the Indenture
Trustee and (b) in the case of any other Series of Junior Lien Debt, the
trustee, agent or representative of the holders of such Series of Junior Lien
Debt or counterparty who maintains the transfer register for such Series of
Junior Lien Debt, if applicable, and (A) is appointed as a Junior Lien
Representative of such Series of Junior Lien Debt (for purposes related to the
administration of the applicable Security Documents) pursuant to the indenture,
credit agreement or other

6

--------------------------------------------------------------------------------

 

agreement governing such Series of Junior Lien Debt, together with its
successors in such capacity and (B) that has executed and delivered an
Additional Secured Debt Designation and a Collateral Trust Joinder in accordance
herewith.

“Issuers” has the meaning set forth in the preamble.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including (1) any conditional sale or other
title retention agreement, (2) any lease in the nature thereof, (3) any option
or other agreement to sell or give a security interest and (4) any filing,
authorized by or on behalf of the relevant Grantor, of any financing statement
under the UCC of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.

“Majority Holders” means, with respect to any Series of Junior Lien Debt, the
holders of more than 50% of the Junior Lien Obligations (determined as provided
in the definition of Required Junior Lien Debtholders) in respect thereof.

“Mortgage” has the meaning set forth in the Closing Date Indenture.

“Mortgaged Property” has the meaning specified in Section 3.8(d)(1)(A).

“Non-controlling Secured Parties’ Standstill Period” has the meaning set forth
in Section 3.3.

“Notes” has the meaning set forth in the Closing Date Indenture.

“Notes Documents” has the meaning set forth in the Closing Date Indenture.

“Officers’ Certificate” has the meaning set forth in the Closing Date Indenture.

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Indenture Trustee (who may be counsel to or an employee of the
Company or any other Grantor) that meets the requirements of the Closing Date
Indenture.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Priority Lien Debt” has the meaning assigned to such term in the Closing Date
Indenture.

“Priority Lien Representative” has the meaning assigned to such term in the
Closing Date Indenture.

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as Exhibit
1 to Exhibit A of this Agreement.

7

--------------------------------------------------------------------------------

 

“Required Junior Lien Debtholders” means, at any time, the holders of more than
50% of the sum of (as determined by the Junior Lien Representatives):

(1)the aggregate outstanding principal amount of Junior Lien Debt (including
outstanding letters of credit (unless fully cash collateralized in accordance
with the terms of the relevant Junior Lien Documents, fully supported by a
letter of credit satisfactory to the issuer of the letter of credit supported
thereby or otherwise supported in a manner satisfactory to the respective issuer
thereof) whether or not then available or drawn but excluding Hedging
Obligations); and

(2)other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Junior Lien Obligations.

For purposes of this definition, votes will be determined in accordance with the
provisions of Section 7.2.

“Secured Parties” means the “Secured Parties”, as such term is defined in the
Security Agreement and will include each holder of Junior Lien Obligations (and
their applicable Junior Lien Representative) and, for the avoidance of doubt,
will include the Collateral Trustee and the Indenture Trustee.

“Security Agreement” has the meaning set forth in the recitals.

“Security Documents” means this Agreement, the Security Agreement and all
security agreements, pledge agreements, Mortgages, deeds of trust, collateral
assignments, collateral agency agreements, debentures, control agreements or
other grants or transfers for security executed and delivered by an Issuer or
any other Grantor (including, without limitation, financing statements under the
Uniform Commercial Code of the relevant state) creating (or purporting to
create) a Lien upon Collateral in favor of the Collateral Trustee or notice of
such pledge, grant or assignment is given, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and the terms of this Agreement.

“Series of Junior Lien Debt” means, severally, (i) Indebtedness under the
Closing Date Indenture and Notes and (ii) each separate issue of Indebtedness
which constitutes Junior Lien Debt (with agreements between one or more of the
same Grantors, on the one hand, and one or more of the same counterparties, on
the other hand, constituting a single issue and a single Series of Junior Lien
Debt, so long as such agreements represent confirmations or transactions under a
single common agreement among such parties).

“Title Datedown Product” has the meaning specified in Section 3.8(d)(1)(C).

“Triggering Event” means a Junior Lien Debt Default under the Closing Date
Indenture, any other Notes Documents, or any then effective Junior Lien Document
or Security Documents; provided that a Triggering Event shall not be deemed to
have occurred unless the principal amount or termination amount of any such
Indebtedness with respect to which a Junior Lien Debt Default has occurred,
together with the principal amount of any other Indebtedness under which there
has been a Junior Lien Debt Default, aggregates $25,000,000 or more.

8

--------------------------------------------------------------------------------

 

“Trust Estate” has the meaning set forth in Section 2.1(a).

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

1.2Rules of Interpretation. (a) All terms used in this Agreement that are
defined in Article 9 of the UCC and not otherwise defined herein have the
meanings assigned to them in Article 9 of the UCC.

(b)Unless otherwise indicated, any reference to any agreement or instrument will
be deemed to include a reference to that agreement or instrument as assigned,
amended, supplemented, amended and restated, or otherwise modified and in effect
from time to time or replaced in accordance with the terms of this Agreement.

(c)The use in this Agreement or any of the other Security Documents of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”

(d)References to “Articles”, “Sections,” “clauses,” “recitals” and the
“preamble” will be to Articles, Sections, clauses, recitals and the preamble,
respectively, of this Agreement unless otherwise specifically provided.
References to “Exhibits” and “Schedules” will be to Exhibits and Schedules,
respectively, to this Agreement unless otherwise specifically provided.

(e)This Agreement and the other Security Documents will be construed without
regard to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

Section 2.

The Collateral Trust and Liens

2.1Declaration of Trust.

(a)To secure the Junior Lien Obligations and in consideration of the premises
and mutual agreements set forth in this Agreement, each Grantor hereby confirms
the grant to the Collateral Trustee, and the Collateral Trustee hereby accepts
and agrees to hold, in trust under this Agreement for the benefit of all current
and future Secured Parties, all of such Grantor’s right, title and interest in,
to and under all Collateral, now or hereafter granted to the Collateral Trustee
under any Security Documents for the benefit of the Secured Parties, together
with all of the Collateral Trustee’s right, title and interest in, to and under
the Security Documents, and all

9

--------------------------------------------------------------------------------

 

interests, rights, powers and remedies of the Collateral Trustee thereunder or
in respect thereof and all cash and non-cash proceeds thereof (collectively, the
“Trust Estate”).

(b)The Collateral Trustee and its permitted successors and assigns under this
Agreement will hold the Trust Estate in trust for the benefit solely and
exclusively of all current and future Secured Parties as security for the
payment of all present and future Junior Lien Obligations.

(c)Notwithstanding the foregoing, if at any time:

(1)all Liens securing the Junior Lien Obligations have been released as provided
in Section 4.1;

(2)the Collateral Trustee holds no other property in trust as part of the Trust
Estate;

(3)the Discharge of Junior Lien Obligations has occurred;

(4)no monetary obligation (other than fees, reimbursement of expenses,
indemnification and other contingent obligations for which no claim or demand
for payment has been made at such time) is outstanding and payable under this
Agreement to the Collateral Trustee or any of its co-trustees or agents; and

(5)the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Junior Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Junior Lien Documents and that
the Grantors are not required by any Junior Lien Document to grant any Junior
Lien upon any property,

then the trust arising hereunder will terminate (subject to any reinstatement
pursuant to Section 7.18 hereof), except that all provisions set forth in
Section 7.8 that are enforceable by the Collateral Trustee will remain
enforceable in accordance with their terms.

(d)The parties further declare and covenant that the Trust Estate will be held
and distributed by the Collateral Trustee subject to the further agreements
herein and in the Intercreditor Agreement, if any, the Collateral Rights
Agreement, if any, and the other Notes Documents.

2.2Collateral Shared Equally and Ratably within Class. The parties to this
Agreement agree that except as expressly set forth in Section 3.4, the payment
and satisfaction in full of all of the Junior Lien Obligations within each Class
will be secured equally and ratably by the Liens established in favor of the
Collateral Trustee for the benefit of the Secured Parties belonging to such
Class; provided, however, that notwithstanding the foregoing, this provision
will not be violated with respect to any particular Collateral and any
particular Series of Junior Lien Debt if the Junior Lien Documents in respect
thereof prohibit the applicable Junior Lien Representative from accepting the
benefit of a Lien on any particular asset or property or such Junior Lien
Representative otherwise expressly declines in writing to accept the benefit of
a Lien on such asset or property (“Declined Liens”).

10

--------------------------------------------------------------------------------

 

2.3No New Liens. (a) So long as the Discharge of Junior Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Issuers or any other Grantor, the parties hereto
agree that, other than to the extent of any Declined Liens, the Issuers shall
not, and shall not permit any other Grantor to grant or permit any Liens on any
asset or property to secure any Junior Lien Obligations unless it has granted or
concurrently grants a Lien on such asset or property to secure all Junior Lien
Obligations.

(b)If, notwithstanding the provisions of Section 2.3(a) above, any Secured Party
acquires any Liens over any asset or property of the Issuers or any other
Grantor that is not part of the Collateral to secure any Junior Lien
Obligations, except to the extent of any Declined Liens, such Secured Party will
forthwith assign such Liens to the Collateral Trustee, or be deemed to hold such
Liens, for the account of all of the Secured Parties.

(c)Nothing in this Section 2.3 shall limit the ability of the Issuers or any
Grantor to incur new Junior Lien Debt.

Section 3.

Obligations and Powers of Collateral Trustee

3.1Undertaking of the Collateral Trustee. (a) Subject to, and in accordance
with, this Agreement and the other Security Documents, U.S. Bank National
Association (including its permitted successors and assigns), is authorized, as
Collateral Trustee, for the benefit solely and exclusively of the present and
future Secured Parties to:

(1)accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations hereunder and under the Security Documents
and protect, exercise and enforce the interests, rights, powers and remedies
granted or available to it under, pursuant to or in connection with the Security
Documents;

(2)take all lawful and commercially reasonable actions permitted or required
hereunder and under the Security Documents to protect or preserve its interest
in the Collateral subject thereto and such interests, rights, powers and
remedies;

(3)deliver and receive notices pursuant to this Agreement and the other Security
Documents;

(4)following the occurrence of a Junior Lien Debt Default, sell, assign,
collect, assemble, foreclose on, institute legal proceedings with respect to, or
otherwise exercise or enforce the rights and remedies of a secured party
(including a mortgagee, trust deed beneficiary and insurance beneficiary or loss
payee) with respect to the Collateral under the Security Documents and its other
interests, rights, powers and remedies;

(5)remit as provided in Section 3.4 all cash proceeds received by the Collateral
Trustee from the collection, foreclosure or enforcement of its interest in the

11

--------------------------------------------------------------------------------

 

Collateral under the Security Documents or any of its other interests, rights,
powers or remedies;

(6)execute and deliver amendments to the Security Documents as from time to time
authorized pursuant to Section 7.1 and (ii) acknowledgements of Collateral Trust
Joinders delivered pursuant to Section 3.8 or Section 7.17 hereof;

(7)release any Lien granted to it by any Security Document upon any Collateral
if and as required by Section 4.1; and

(8)enter into and perform its obligations and protect, exercise and enforce its
interest, rights, powers and remedies under the Intercreditor Agreement, if any.

(b)Each party to this Agreement acknowledges and consents to the authorization
of the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c)Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve the Liens
securing the Junior Lien Obligations) unless (i) the exercise of such remedy or
action shall then be permitted under the underlying Security Document and (ii)
it shall have been directed to in accordance with Section 3.3 below and any
other applicable provisions of this Agreement, the other Security Documents or
the Closing Date Indenture.

3.2Release and Subordination of Liens. Subject to compliance with Section 4
below and any other applicable terms of this Agreement, the Collateral Trustee
will not release or subordinate any Lien of the Collateral Trustee or consent to
the release or subordination of any Lien of the Collateral Trustee, except:

(a)as directed by an Act of Required Junior Lien Debtholders;

(b)as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction;

(c)in connection with any foreclosure or exercise of rights and remedies
pursuant to Section 3.3; or

(d)

as required by the Intercreditor Agreement.

3.3Enforcement of Liens. Subject to the provisions of the Intercreditor
Agreement, if the Collateral Trustee at any time receives written notice that
any Triggering Event has occurred entitling the Collateral Trustee to foreclose
upon, collect or otherwise enforce its Liens hereunder or under any other
Security Document, the Collateral Trustee will promptly deliver written notice
thereof to each Junior Lien Representative. Thereafter, subject to the
provisions of the Intercreditor Agreement, the Collateral Trustee may await
written direction by an Act of

12

--------------------------------------------------------------------------------

 

Required Junior Lien Debtholders and, will act, or decline to act, as directed
by an Act of Required Junior Lien Debtholders, subject to its receipt of
indemnity or security reasonably satisfactory to it, in the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Collateral or under the Junior Lien Documents or applicable
law and, following the initiation of such exercise of remedies, the Collateral
Trustee, subject to its receipt of indemnity or security reasonably satisfactory
to it, will act, or decline to act, with respect to the manner of such exercise
of remedies as directed by an Act of Required Junior Lien Debtholders.
Notwithstanding anything to the contrary contained in this Agreement, subject to
the provisions of the Intercreditor Agreement, at any time while a payment
default has occurred and is continuing with respect to any Series of Junior Lien
Debt following the final maturity thereof, the acceleration by the holders of
such Series of Junior Lien Debt of the maturity of all then outstanding Junior
Lien Obligations in respect thereof, and after the passage of a period of 210
days (the “Non-controlling Secured Parties’ Standstill Period”) from the date of
delivery of a notice of same (and requesting that enforcement action be taken
with respect to the Collateral) to the Collateral Trustee and each other Junior
Lien Representative and so long as the respective payment default shall not have
been cured or waived (or the respective acceleration rescinded), the Collateral
Trustee shall, subject to its receipt of indemnity or security satisfactory to
it, as directed by the Majority Holders in respect of such Series of Junior Lien
Debt, take enforcement action with respect to the Collateral and exercise their
rights and remedies in respect of Collateral under the respective Security
Documents; provided, however, that, no holder of such Series of Junior Lien Debt
shall be permitted to direct the Collateral Trustee to exercise or continue to
exercise any such rights or remedies if, notwithstanding the expiration of the
Non-controlling Secured Parties’ Standstill Period, (i) the Collateral Trustee
(whether or not directed by the Act of Required Junior Lien Debtholders or
Majority Holders in respect of a Series of Junior Lien Debt) or the Required
Junior Lien Debtholders shall have commenced and be diligently pursuing the
exercise of rights and remedies with respect to any of the Collateral (prompt
notice of such exercise to be given to the Junior Lien Representative of the
holders of the relevant Series of Junior Lien Debt), (ii) an Insolvency or
Liquidation Proceeding in respect of the respective Grantor shall have been
commenced and be continuing or (iii) the Collateral Trustee is stayed from
exercising such rights and remedies pursuant to the Intercreditor Agreement.
Each of the Secured Parties (by its acceptance of the benefits hereof) hereby
acknowledges and agrees that the Collateral Trustee’s ability to take certain
actions under this Section 3.3 is subject to the express limitations set forth
in the Collateral Rights Agreement, if any.

3.4Application of Proceeds.

(a)With respect to Collateral, subject to the terms of the Intercreditor
Agreement, the Collateral Trustee will apply the proceeds of any collection,
sale, foreclosure or other realization upon any Collateral, including proceeds
of any title insurance policy required under any Junior Lien Document, received
in connection with any foreclosure, collection or other enforcement of Liens
granted to the Collateral Trustee in the Security Documents, in the following
order of application:

FIRST, to the payment of all amounts payable under this Agreement or the Closing
Date Indenture, on account of documented fees, costs and expenses incurred by
the Collateral

13

--------------------------------------------------------------------------------

 

Trustee (including all reasonable and documented costs, fees and expenses of its
agents and legal counsel);

SECOND, to the repayment of Indebtedness and other obligations (other than
Priority Lien Obligations and Junior Lien Obligations) secured by a Permitted
Lien on the Collateral sold or realized upon, to the extent that such other
Indebtedness or obligation is (or is required) to be discharged in connection
with such sale or other realization;

THIRD, to each Junior Lien Representative for each Series of Junior Lien Debt
for application to the payment of all outstanding Junior Lien Debt and any other
Junior Lien Obligations that are then due and payable in such order as may be
provided in the applicable Junior Lien Documents in an amount sufficient to pay
in full and discharge all outstanding Junior Lien Obligations that are then due
and payable, ratably in accordance with the aggregate outstanding principal
amount of Junior Lien Obligations held by holders of such Series of Junior Lien
Debt; provided that, if any holder of any Series of Junior Lien Debt secured by
separate collateral receives, or is able to apply, any proceeds from such
separate collateral, the amount of Junior Lien Obligations with respect to such
Series of Junior Lien Debt included in the foregoing shall be reduced by the
amount of such proceeds from such separate collateral; and

FOURTH, any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

For purposes of this Section 3.4(a), “proceeds” of Collateral includes any and
all cash, securities and other property realized from collection, foreclosure or
enforcement of the Collateral Trustee’s Liens upon the Collateral (including
distributions of Collateral in satisfaction of any Junior Lien Obligations).

(b)This Section 3.4 is intended for the benefit of, and will be enforceable as a
third party beneficiary by, each present and future holder of Junior Lien
Obligations, each present and future Junior Lien Representative and the
Collateral Trustee. The Junior Lien Representative of each future issuance of
Additional Notes and each future Series of Junior Lien Debt will be required to
deliver a Collateral Trust Joinder including an Additional Secured Debt
Designation as provided in Section 3.8 at the time of incurrence of such Series
of Junior Lien Debt.

(c)In connection with the application of proceeds pursuant to this Section 3.4,
except as otherwise directed by an Act of Required Junior Lien Debtholders, the
Collateral Trustee may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.

3.5Powers of the Collateral Trustee.

(a)The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as expressly set forth in this Section 3
or as requested in any lawful directions given to it from time to time in
respect of any matter by an Act of Required Junior Lien Debtholders.

14

--------------------------------------------------------------------------------

 

(b)No Junior Lien Representative or holder of Junior Lien Obligations will have
any liability whatsoever for any act or omission of the Collateral Trustee.

3.6Documents and Communications. The Collateral Trustee will permit each Junior
Lien Representative upon reasonable written notice from time to time, but not
more than once a year, to inspect and copy, at the cost and expense of the party
requesting such copies, any and all Security Documents and other documents,
notices, certificates, instructions or communications received by the Collateral
Trustee in its capacity as such.

3.7For Sole and Exclusive Benefit of Holders of Junior Lien Obligations. The
Collateral Trustee will accept, hold and enforce all Liens on the Collateral at
any time granted, transferred or delivered to it and all other interests,
rights, powers and remedies at any time granted to or enforceable by the
Collateral Trustee and all other property constituting Collateral solely and
exclusively for the benefit of the present and future Secured Parties, and will
distribute all proceeds received by it in realization thereon or from
enforcement thereof solely and exclusively pursuant to the provisions of Section
3.4.

3.8Junior Lien Debt. (a) The Collateral Trustee will, as collateral trustee
hereunder, perform its undertakings set forth in Section 3.1(a) with respect to
any Junior Lien Obligations constituting Additional Notes or a Series of Junior
Lien Debt that is issued or incurred after the date hereof provided that:

(1)such Junior Lien Obligations are identified as Junior Lien Debt in accordance
with the procedures set forth in Section 3.8(b); and

(2)unless such debt is issued under an existing Junior Lien Document for any
Series of Junior Lien Debt whose Junior Lien Representative is already party to
this Agreement, the designated Junior Lien Representative identified pursuant to
Section 3.8(b) signs a Collateral Trust Joinder and promptly delivers the same
to the Collateral Trustee.

(b)The Issuers will be permitted to designate as an additional holder of Junior
Lien Debt hereunder each Person who is, or who becomes, the registered holder of
Junior Lien Debt incurred by the Issuers or any other Grantor after the date of
this Agreement in accordance with the terms of all applicable Junior Lien
Documents. The Issuers may only effect such designation by delivering to the
Collateral Trustee an Additional Secured Debt Designation that:

(1)states that the Company or applicable Grantor intends to incur additional
Junior Lien Debt (“Additional Junior Lien Debt”) that is permitted by each
applicable Junior Lien Document to be incurred and to be secured with a Junior
Lien equally and ratably with all previously existing and future Junior Lien
Debt;

(2)specifies the name, address and contact information of the Junior Lien
Representative for such series of Additional Junior Lien Debt for purposes of
Section 7.5;

(3)attaches as Exhibit 1 to such Additional Secured Debt Designation a
Reaffirmation Agreement in substantially the form attached as Exhibit 1

15

--------------------------------------------------------------------------------

 

to Exhibit A of this Agreement, which Reaffirmation Agreement has been duly
executed by the Company and the other Grantors; and

(4)states that the Company has caused a copy of the Additional Secured Debt
Designation and the related Collateral Trust Joinder to be delivered to each
then existing Junior Lien Representative.

Although the Issuers shall be required to deliver a copy of each Additional
Secured Debt Designation and each Collateral Trust Joinder to each then existing
Junior Lien Representative, the failure to so deliver a copy of the Additional
Secured Debt Designation and/or Collateral Trust Joinder to any then-existing
Junior Lien Representative shall not affect the status of such debt as
Additional Junior Lien Debt if the other requirements of this Section 3.8 are
complied with. Each of the Collateral Trustee and the other then existing Junior
Lien Representatives shall receive a legal opinion or opinions of counsel
(subject to customary assumptions and qualifications) from the Issuers as to the
Additional Junior Lien Debt being permitted by the terms of the Junior Lien
Documents and secured by a valid and perfected security interest in the
Collateral; provided that (A) such legal opinion or opinions need not address
any collateral of a type not previously covered by any legal opinion delivered
by or on behalf of the Issuers and (B) nothing shall preclude such legal opinion
or opinions from being delivered on a post-closing basis after the incurrence of
such Additional Junior Lien Debt if permitted by the Junior Lien Representative
for such Additional Junior Lien Debt. Notwithstanding the foregoing, nothing in
this Agreement will be construed to allow the Issuers or any other Grantor to
incur additional Indebtedness (including Additional Notes) unless otherwise
permitted by the terms of all applicable Junior Lien Documents.  Liens upon the
Collateral to secure Additional Junior Lien Debt shall be created pursuant to
the Security Documents that create Liens upon the Collateral to secure the other
Junior Lien Obligations as then in effect; provided that, to the extent required
by applicable law or as otherwise may be elected by the Company, such Liens upon
the Collateral to secure Additional Junior Lien Debt and other Junior Lien
Obligations may be created pursuant to a separate set of Security Documents, in
favor of the Collateral Trustee, which shall be in all material respects the
same form as the Security Documents creating the Liens upon the Collateral to
secure the other Junior Lien Obligations as then in effect. Additional Junior
Lien Debt shall not be secured by Liens upon any Collateral unless the other
Junior Lien Obligations are also secured by Liens on such Collateral. Additional
Junior Lien Debt shall be guaranteed by all of the applicable Guarantors (as
defined in the Closing Date Indenture) and shall not be guaranteed by any Person
that is not a Guarantor.

(c)With respect to any Junior Lien Obligations constituting Additional Notes or
other Additional Junior Lien Debt that is issued or incurred after the date
hereof, the Issuers and each of the Grantors agrees to take such actions (if
any) as necessary and as may from time to time reasonably be requested by the
Collateral Trustee or any Junior Lien Representative, and enter into such
technical amendments, modifications and/or supplements to the then existing
Guarantees and Security Documents (or execute and deliver such additional
Security Documents) as necessary and as may from time to time be reasonably
requested by such Persons (including as contemplated by clause (d) below), to
ensure that the Additional Notes or the Additional Junior Lien Debt, as
applicable, is secured by, and entitled to the benefits of, the Security
Documents, and each Junior Lien Secured Party (by its acceptance of the benefits
hereof) hereby agrees to, and authorizes the Collateral Trustee to enter into,
any such technical

16

--------------------------------------------------------------------------------

 

amendments, modifications and/or supplements (and additional Security
Documents). Each of the Issuers and the other Grantors hereby further agrees
that, if there are any recording, filing or other similar fees payable in
connection with any of the actions to be taken pursuant to this Section 3.8(c)
or Section 3.8(d), all such amounts shall be paid by, and shall be for the
account of, the Issuers and the respective Grantors, on a joint and several
basis.

(d)Without limitation of the foregoing, the Issuers and each of the other
Grantors agrees to take the following actions with respect to all Additional
Junior Lien Debt.

(1)with respect to any real property Collateral:

(A)The applicable Grantor shall enter into and deliver to the Collateral Trustee
and the Junior Lien Representative for such Additional Junior Lien Debt, a
mortgage modification or new Mortgage with regard to each Material Real Property
(as such term is defined in the Closing Date Indenture) that is required to be
subject to a Mortgage (each a “Mortgaged Property”) under any Junior Lien
Document and is not otherwise an Excluded Property (as such term is defined in
the Closing Date Indenture) and is at the time of such incurrence, in proper
form for recording in all applicable jurisdictions, in a form reasonably
satisfactory to the Collateral Trustee and such Junior Lien Representative;

(B)If required under any Junior Lien Documents, the applicable Grantor will
cause to be delivered a local and other counsel opinions (subject to customary
assumptions and qualifications) with respect to each such Mortgaged Property
entered into pursuant to clause (A) above in form and substance, and issued by
law firm(s), in each case, reasonably satisfactory to the Collateral Trustee;
provided that nothing shall preclude such legal opinion or opinions from being
delivered on a post-closing basis after the incurrence of such Additional Junior
Lien Debt if permitted by the Junior Lien Representative for such Additional
Junior Lien Debt;

(C)The applicable Grantor will cause a title company to have delivered to the
Collateral Trustee an endorsement to each title insurance policy then in effect
for the benefit of the Secured Parties or date down(s) (which may include a new
title insurance policy) (each such delivery, a “Title Datedown Product”), in
each case insuring that (i) the priority of the Lien of the applicable
Mortgage(s) as security for the Junior Lien Obligations has not changed and if a
new Mortgage is entered into, that the Lien of such new Mortgage securing the
Junior Lien Debt then being incurred shall have the same priority as any
existing Mortgage securing then existing Junior Lien Obligations, (ii) since the
later of the original date of such title insurance product and the date of the
Title Datedown Product delivered most recently prior to (and not in connection
with) such Additional Junior Lien Debt, there has been no material adverse
change in the condition of title and (iii) there are no intervening Liens which
may then or thereafter take priority over the Lien of the applicable
Mortgage(s), in each case other than with respect to Liens permitted by each
Junior Lien Document; and

17

--------------------------------------------------------------------------------

 

(D)The applicable Grantor will deliver to the approved title company and the
Collateral Trustee all other items reasonably necessary or requested by the
Collateral Trustee to maintain the continuing first priority (subject to
Permitted Liens (as defined in the Closing Date Indenture)) of (i) the Lien of
the Mortgages as security for the Junior Lien Obligations and (ii) any other
Mortgages which secure Junior Lien Debt.

(2)with respect to any personal property Collateral:

(A)The Issuers and the Grantors shall enter into, and deliver to the Collateral
Trustee either (x) amendments to this Agreement and the Security Documents that
permit the obligations with respect to such Junior Lien Debt to be secured pari
passu with the then existing Junior Lien Obligations or (y) additional security
and collateral documents which are substantially similar to the Security
Documents, in each case, in a form reasonably satisfactory to the Collateral
Trustee and each Junior Lien Representative;

(B)If required under the applicable Junior Lien Documents, applicable Grantor
will cause to be delivered opinions of local and other counsel (subject to
customary assumptions and qualifications) with respect to such personal property
Collateral, in form and substance, and issued by law firm(s), in each case,
reasonably satisfactory to the Collateral Trustee; provided that nothing shall
preclude such legal opinion or opinions from being delivered on a post-closing
basis after the incurrence of such Additional Junior Lien Debt if permitted by
the Junior Lien Representative for such Additional Junior Lien Debt;

(C)The applicable Grantor will take all actions reasonably necessary or
requested by the Collateral Trustee to maintain the continuing first priority
(subject to Permitted Liens) of the Liens securing the Junior Lien Obligations
such that all Liens securing Additional Junior Lien Debt shall have the same
priority as any existing Liens securing the Junior Lien Obligations prior to the
incurrence of such Additional Junior Lien Debt and the Junior of the Liens
security the Junior Lien Obligations shall not be affected by the incurrence of
the Additional Junior Lien Debt.

Section 4.

Release of Liens, Agreements, Etc.

4.1Release of Liens on Collateral. (a) The Collateral Trustee’s Liens upon the
Collateral will be released and terminated:

(1)in whole, automatically, upon the Discharge of Junior Lien Obligations, with
notice to the Collateral Trustee, however failure to deliver such notice shall
not affect such release;

(2)upon the written request of the Issuers and the applicable Grantor to the
Collateral Trustee, as to any Capital Stock and Collateral of a Grantor (other
than

18

--------------------------------------------------------------------------------

 

the Issuers) that (x) is released as a Grantor under each Junior Lien Document
and (y) is not obligated (as primary obligor, guarantor or pledgor) with respect
to any other Junior Lien Obligations at such time and so long as the respective
release does not violate the terms of any Notes Document which then remains in
effect;

(3)as to any Collateral that is released, sold, transferred or otherwise
disposed of by the Issuers or any other Grantor to a Person that is not (either
before or after such release, sale, transfer or disposition) the Company or a
Restricted Subsidiary (as defined in the Closing Date Indenture) thereof in a
transaction or other circumstance that complies with the terms of the Closing
Date Indenture (for so long as the Closing Date Indenture is in effect) and is
not prohibited by any of the other Junior Lien Documents, at the time of such
release, sale, transfer or other disposition and to the extent of the interest
released, sold, transferred or otherwise disposed of;

(4)as to a release of less than all or substantially all of the Collateral
(other than pursuant to clause (1), (2) or (3) above) at any time prior to the
Discharge of Junior Lien Obligations if written consent to the release of all
Liens on such Collateral has been given by an Act of Required Junior Lien
Debtholders; and

(5)as to a release of all or substantially all of the Collateral, if consent to
release of that Collateral has been given by the requisite percentage or number
of holders of each Series of Junior Lien Debt at the time outstanding as
provided for in the applicable Junior Lien Documents.

(b)Each of the subordinations and releases described in Section 4.1(a)(1)
through (3) shall be effected by the Collateral Trustee without the consent of
the holders or any action on the part of the Indenture Trustee. To the extent
required by the Closing Date Indenture for the release of properties that
constitute Collateral pursuant to Section 4.1(a)(3) above, the Issuers will
furnish to the Indenture Trustee and the Collateral Trustee, prior to each such
proposed release of such Collateral, an Officers’ Certificate to the effect that
such transaction and the disposition of the proceeds thereof will comply with
the terms of the Closing Date Indenture, the applicable security agreements and
the other applicable Junior Lien Documents, as the case may be.

(c)Upon compliance by either of the Issuers or any other Grantor, as the case
may be, with the conditions precedent set forth in this Section 4.1, the
Indenture Trustee or the Collateral Trustee shall promptly cause to be released
and reconveyed to the Issuers or such Grantor, as the case may be, the released
Collateral.

4.2Agreements of the Collateral Trustee and Junior Lien Representatives. (a) In
connection with any release of the Collateral Trustee’s Lien on the Collateral
pursuant to Section 4.1, the Collateral Trustee shall (subject to compliance
with Section 4.1(b)) execute and deliver and provide to any Grantor, at such
Grantor’s expense, all documents that such Grantor shall reasonably request,
prepare and provide to evidence such release. Any execution and delivery of
documents pursuant to this Section 4.2 shall be without recourse to or warranty
by the Collateral Trustee.

19

--------------------------------------------------------------------------------

 

(b)The Collateral Trustee hereby agrees that:

(1)in the case of any release pursuant to Section 4.1(a)(3), if the terms of any
such release, sale, transfer or other disposition require the payment of the
purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of the Issuers or
other applicable Grantor, the Collateral Trustee will deliver the release under
customary escrow arrangements that permit such contemporaneous payment and
delivery of the release; and

(2)within two Business Days of the receipt by it of any Act of Required Junior
Lien Debtholders pursuant to Section 4.1(a)(4), the Collateral Trustee will
deliver a copy of such Act of Required Junior Lien Debtholders to each Junior
Lien Representative.

(c)Each Junior Lien Representative hereby agrees that within one Business Day
after the receipt by it of any notice from the Collateral Trustee pursuant to
Section 4.2(b)(2), such Junior Lien Representative will deliver a copy of such
notice to each registered holder of the Series of Junior Lien Debt for which it
acts as Junior Lien Representative.

Section 5.

Rights and Protections of the Collateral Trustee

5.1No Implied Duty. Notwithstanding anything to the contrary contained herein,
the Collateral Trustee will not have any fiduciary duties nor will it have any
implied responsibilities, covenants or obligations and shall only be required to
perform such obligations as are expressly stated in the Closing Date Indenture,
this Agreement and the other Security Documents to which it is a party. The
Collateral Trustee will not be required to take any action that is contrary to
applicable law or any provision of the Closing Date Indenture, this Agreement or
the other Security Documents.

5.2Appointment of Agents and Advisors. The Collateral Trustee may execute any of
its rights or powers hereunder or perform any duties hereunder either directly
or by or through agents, attorneys, accountants, appraisers, attorneys-in-fact
or other experts or advisors selected by it with due care and in good faith and
shall not be liable for the gross negligence or willful misconduct of such
agents.

5.3Other Agreements. The Collateral Trustee has accepted and is bound by the
Security Documents executed by the Collateral Trustee as of the date of this
Agreement and, as directed by an Act of Required Junior Lien Debtholders, the
Collateral Trustee shall execute additional Security Documents delivered to it
after the date of this Agreement; provided, however, that if such additional
Security Documents adversely affect the rights, privileges, benefits and
immunities of the Collateral Trustee, the Collateral Trustee shall not be
required to execute such Security Documents. The Collateral Trustee will not
otherwise be bound by, or be held obligated by, the provisions of any credit
agreement, indenture, hedge agreement or other agreement governing Junior Lien
Debt (other than this Agreement, the Closing Date Indenture and the other
Security Documents to which it is a party).

20

--------------------------------------------------------------------------------

 

5.4Solicitation of Instructions. (a) The Collateral Trustee may at any time
solicit written confirmatory instructions, in the form of an Act of Required
Junior Lien Debtholders, an Officers’ Certificate or an order of a court of
competent jurisdiction, as to any action that it may be requested or required to
take, or that it may propose to take, in the performance of any of its
obligations under this Agreement or the other Security Documents, and the
Collateral Trustee may await receipt of the respective confirmatory instructions
before taking (or refraining from taking) the respective such action and shall
incur no liability for any inaction while awaiting receipt of such confirmatory
instructions. It is expressly understood and acknowledged that the Collateral
Trustee shall have no duty to act, consent or request any action of the Issuers,
the other Grantors or any other Person in connection with this Agreement unless
the Collateral Trustee shall have received written direction from an Act of
Required Junior Lien Debtholders.

(b)No written direction given to the Collateral Trustee by an Act of Required
Junior Lien Debtholders that in the sole judgment of the Collateral Trustee
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement and the other Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.

5.5Limitation of Liability. The Collateral Trustee will not be responsible or
liable for any action taken or omitted to be taken by it hereunder or under any
other Security Document, except for its own gross negligence, bad faith or
willful misconduct, in each case as determined by a final, non-appealable order
by a court of competent jurisdiction. In no event shall the Collateral Trustee
or any officer, director, employee, representative or agent of the Collateral
Trustee be liable under or in connection with this Agreement or any of the
Security Documents for indirect, special, incidental, punitive or consequential
losses or damages of any kind whatsoever, including but not limited to lost
profits or loss of opportunity, whether or not foreseeable, even if the
Collateral Trustee has been advised of the possibility thereof and regardless of
the form of action in which such damages are sought.

5.6Documents in Satisfactory Form. The Collateral Trustee will be entitled to
require that all agreements, certificates, opinions, instruments and other
documents at any time submitted to it, including those expressly provided for in
this Agreement, be delivered to it in a form and with substantive provisions
reasonably satisfactory to it.

5.7Entitled to Rely. The Collateral Trustee may seek and rely upon, and shall be
fully protected in relying upon, any judicial order or judgment, upon any
advice, opinion or statement of legal counsel, independent consultants and other
experts selected by it in good faith and upon any certification, instruction,
notice or other writing delivered to it by the Issuers or any other Grantor in
compliance with the provisions of this Agreement or delivered to it by any
Junior Lien Representative as to the holders of Junior Lien Obligations for whom
it acts, without being required to determine the authenticity thereof or the
correctness of any fact stated therein or the propriety or validity of service
thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature reasonably
believed by it to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Security Documents has been
duly authorized to do so. To the extent an

21

--------------------------------------------------------------------------------

 

Officers’ Certificate or Opinion of Counsel is required or permitted under this
Agreement to be delivered to the Collateral Trustee in respect of any matter,
the Collateral Trustee may rely conclusively on an Officers’ Certificate or
Opinion of Counsel as to such matter and such Officers’ Certificate or Opinion
of Counsel shall be full warranty and protection to the Collateral Trustee for
any action taken, suffered or omitted by it under the provisions of this
Agreement and the other Security Documents.

5.8Triggering Event. The Collateral Trustee will not be required to inquire as
to the occurrence or absence of any Triggering Event and will not be affected by
or required to act upon any notice or knowledge as to the occurrence of any
Triggering Event unless and until it is directed by an Act of Required Junior
Lien Debtholders pursuant to the requirements of this Agreement. The Collateral
Trustee shall not be deemed to have actual, constructive, direct or indirect
knowledge or notice of the occurrence of any default, event of default or
Triggering Event unless and until the Collateral Trustee has received written
notice from the Issuers, any Junior Lien Representative or any Secured Party
stating that a default, event of default or Triggering Event has occurred with
respect to the Junior Lien Obligations.

5.9Actions by Collateral Trustee. As to any matter not expressly provided for by
this Agreement or the other Security Documents, the Collateral Trustee will act
or refrain from acting as directed by an Act of Required Junior Lien Debtholders
and will be fully protected if it does so, and any action taken, suffered or
omitted pursuant to hereto or thereto shall be binding on all holders of Junior
Lien Obligations.

5.10Security or Indemnity in favor of the Collateral Trustee. The Collateral
Trustee will not be required to advance, expend or risk any funds or otherwise
incur any financial liability in the performance of its duties or the exercise
of its powers or rights if it shall have reasonable grounds to believe that
repayment of such funds or security or indemnity reasonably satisfactory to it
against any and all liability or expense which may be incurred by it by reason
of taking or continuing to take such action is not reasonably assured to it.

5.11Conflicts; Bona Fide Disputes. In the event of any conflict between any
terms and provisions set forth in this Agreement and those set forth in any
other Security Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security Document.
In the event there is any bona fide, good faith disagreement between the other
parties to this Agreement or any of the other Security Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Trustee and the terms of this Agreement or any of the other Security Documents
do not unambiguously mandate the action the Collateral Trustee is to take or not
to take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Security Documents, it will be entitled to
refrain from taking any action (and will incur no liability for doing so) until
directed otherwise in writing by a request signed jointly by the parties hereto
entitled to give such direction or by order of a court of competent
jurisdiction, provided that the parties hereto acknowledge that the terms of
this Agreement are not intended to negate any specific rights of the Issuers or
the other Grantors in any Junior Lien Document.

22

--------------------------------------------------------------------------------

 

5.12Limitations on Duty of Collateral Trustee in Respect of Collateral. (a) The
Collateral Trustee’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Trustee deals with similar property for the account of other third
parties. The Collateral Trustee shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Trustee accords similar property held for the benefit of third
parties. Neither the Collateral Trustee, any other Junior Lien Representative
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Trustee and the other Junior
Lien Representatives hereunder are solely to protect the Collateral Trustee’s
and the other Junior Lien Representatives’ interests in the Collateral and shall
not impose any duty upon the Collateral Trustee or any other Junior Lien
Representative to exercise any such powers. The Collateral Trustee and the other
Junior Lien Representatives shall be accountable only for amounts that they
actually receive and that remain under their possession or control following
distribution in accordance with this Agreement as a result of the exercise of
such powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith or willful
misconduct (in each case as determined by a final, non-appealable order by a
court of competent jurisdiction).

(b)The Collateral Trustee will not be responsible (i) for the existence,
genuineness or value of any of the Collateral, (ii) except as set forth in
Section 5.12(a), for the validity, perfection, maintenance, priority or
enforceability of the Liens in any of the Collateral, (iii) for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
(iv) for the validity of the title of any Grantor to the Collateral, (v) for
insuring the Collateral or for the payment of taxes, charges, assessments or
Liens upon the Collateral or (vi) except as set forth in Section 5.12(a),
otherwise as to the maintenance of the Collateral. The Collateral Trustee hereby
disclaims any representation or warranty to the present and future Secured
Parties concerning the perfection of the Liens granted hereunder or in the value
of any of the Collateral. The Collateral Trustee will not be responsible for
determining whether any given Junior Lien Obligations are in fact secured
pursuant to the various Security Documents, it being understood that each
Secured Party (other than the Collateral Trustee or Indenture Trustee) shall be
responsible for ascertaining whether its obligations are in fact secured
pursuant to the Security Documents.

5.13Assumption of Rights, Not Assumption of Duties. Notwithstanding anything to
the contrary contained herein:

(a)each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not been executed;

23

--------------------------------------------------------------------------------

 

(b)the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release any parties from any of their respective
duties or obligations under the other Security Documents; and

(c)the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties to the Security Documents other than
of the Collateral Trustee.

5.14No Liability for Clean Up of Hazardous Materials. In the event that the
Collateral Trustee is required (directly or through an agent or designee) to
acquire title to an asset for any reason, or take any managerial action of any
kind in regard thereto, which in the Collateral Trustee’s sole discretion may
cause the Collateral Trustee to be considered an “owner or operator” under any
environmental laws or otherwise cause the Collateral Trustee to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Collateral Trustee reserves the right, instead
of taking such action, either to resign as Collateral Trustee or to arrange for
the transfer of the title or control of the asset to a court appointed receiver
or such other entity as directed by an Act of Required Junior Lien Debtholders.
The Collateral Trustee will not be liable to any Person for any environmental
liability or any environmental claims or contribution actions under any federal,
state or local law, rule or regulation or relating to any kind of discharge or
release or threatened discharge or release of any hazardous materials into the
environment.

5.15Request For Accounting. Each Junior Lien Representative agrees to render to
the Collateral Trustee, at any time upon request of the Collateral Trustee, an
accounting of the amounts of the Junior Lien Obligations owing to it with
respect to such Series of Junior Lien Debt, and such other related information
as the Collateral Trustee may reasonably request in order to give effect to the
terms and conditions of this Agreement. In the event that any Junior Lien
Representative fails to provide any information required to be provided by it to
the Collateral Trustee, then the Collateral Trustee may (but shall not be
obligated to) (i) take such actions as are required to be taken by it based on
the most recent information available to it, or (ii) in the case of any
distributions to be made pursuant to the Security Documents, hold the applicable
Secured Parties share or purported share in escrow (without obligation to pay
interest thereon) until such Junior Lien Representative provides the required
information.

5.16Limitation on Obligations. The Collateral Trustee shall have no obligation
to ascertain or inquire as to (i) the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any of the Notes
Documents or to inspect the properties, books or records of the Grantors, (ii)
whether or not any representation or warranty made by any Person in connection
with this Agreement or any Notes Document is true, (iii) the performance by any
other Person of its obligations under this Agreement or any of the Notes
Documents or (iv) the breach of or default by any other Person of its
obligations under this Agreement or any of the Notes Documents.

5.17Perfection of Collateral. The Collateral Trustee shall have no duty to (A)
record or file this Agreement or any other agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to monitor or maintain any such recording or filing, (B) obtain, maintain or pay
for any insurance, or (C) pay or discharge any

24

--------------------------------------------------------------------------------

 

tax, assessment, or other governmental charge or any lien or encumbrance of any
kind owing with respect to, assessed or levied against, any part of the
Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Collateral Trustee shall have no responsibility or
obligation for (i) taking any necessary steps to preserve rights against any
Person with respect to any Collateral or (ii) taking any action to protect
against any diminution in value of the Collateral.

5.18Entitled to Protections. The Collateral Trustee shall be afforded all of the
rights, powers, immunities and indemnities set forth in this Agreement in all of
the Notes Documents to which it is a signatory as if such rights, powers,
immunities and indemnities were specifically set out in each such Notes
Document.

5.19Obligation to Act. The Collateral Trustee shall be fully justified in
failing or refusing to take any action under this Agreement or any of the
Security Documents (i) if such action would, in the reasonable opinion of the
Collateral Trustee (which may be based on the advice or opinion of legal
counsel), be contrary to applicable law or any of the Security Documents, (ii)
if such action is not specifically provided for in this Agreement or any of the
Security Documents to which it is a party, (iii) if, in connection with the
taking of any such action hereunder or under any of the Security Documents that
would constitute an exercise of remedies hereunder or under any of the Security
Documents it shall not first be indemnified to its reasonable satisfaction by
the relevant Secured Parties against any and all risk of nonpayment, liability
and expense that may be incurred by it, its agents or its counsel by reason of
taking or continuing to take (or refraining from taking) any such action, (iv)
if, notwithstanding anything to the contrary contained in this Agreement, in
connection with the taking of any such action that would constitute a payment
due under any agreement or document, it shall not first have received from the
applicable Secured Parties or the Grantors funds equal to the amount payable,
(v) if such action would subject the Collateral Trustee to a tax in any
jurisdiction where it is not then subject to a tax or (vi) if such action would
require the Collateral Trustee to qualify to do business in any jurisdiction
where it is not then so qualified.

Section 6.

Removal or Resignation of the Collateral Trustee

6.1Removal or Resignation of Collateral Trustee. Subject to the appointment of a
successor Collateral Trustee as provided in Section 6.2 and the acceptance of
such appointment by the successor Collateral Trustee:

(a)the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Junior Lien Representative and the Issuers;
and

(b)the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Required Junior Lien Debtholders by giving not less than 30 days’
notice of removal to each Junior Lien Representative, the Issuers and the
Collateral Trustee.

6.2Appointment of Successor Collateral Trustee. Upon any such resignation or
removal, a successor Collateral Trustee may be appointed by an Act of Required
Junior Lien

25

--------------------------------------------------------------------------------

 

Debtholders; provided that, so long as no Junior Lien Debt Default has occurred
and is continuing, such successor Collateral Trustee shall be reasonably
acceptable to the Issuers. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the Issuers may,
at their option, appoint a successor Collateral Trustee (but only if no Junior
Lien Debt Default has occurred and is continuing), or, if the Issuers have not
or are not permitted to appoint a successor Collateral Trustee, the Collateral
Trustee (at the expense of the Issuers) may petition a court of competent
jurisdiction for appointment of any such successor Collateral Trustee, which
must be a bank or trust company:

(a)authorized to exercise corporate agency powers;

(b)having a combined capital and surplus of at least $250,000,000; and

(c)maintaining an office in New York, New York.

Following the resignation or removal of the Collateral Trustee until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied, the Collateral Trustee shall not be obligated to take any action (or
refrain from acting as the case may be) except for any administrative actions
required hereunder and under the Security Documents.

6.3Succession. When the Person so appointed as successor Collateral Trustee
accepts such appointment:

(a)such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and

(b)the predecessor Collateral Trustee will (at the expense of the Issuers)
promptly transfer all Liens and collateral security and other property
constituting Collateral within its possession or control to the possession or
control of the successor Collateral Trustee and will execute instruments and
assignments as may be reasonably requested by the successor Collateral Trustee
to transfer to the successor Collateral Trustee all Liens, interests, rights,
powers and remedies of the predecessor Collateral Trustee in respect of the
Security Documents or the Collateral.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the protections and immunities granted to it in Section 5, Section 6 and the
provisions of Section 7.8 and any predecessor Collateral Trustee will have no
liability or responsibility for the action or inaction of any successor
Collateral Trustee.

6.4Merger, Conversion or Consolidation of Collateral Trustee. Any Person into
which the Collateral Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Collateral Trustee shall be a party, or any Person
succeeding to the business of the Collateral Trustee shall be the successor of
the Collateral Trustee pursuant to Section 6.3, provided that (i) without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the

26

--------------------------------------------------------------------------------

 

parties hereto, except where an instrument of transfer or assignment is required
by law to effect such succession, anything herein to the contrary
notwithstanding, such Person satisfies the eligibility requirements specified in
clauses (a) through (c) of Section 6.2 and (ii) the Collateral Trustee shall
have promptly notified the Issuers and each Junior Lien Representative of such
merger, conversion or consolidation.

Section 7.

Miscellaneous Provisions

7.1Amendment. (a) Subject to the provisions of the Intercreditor Agreement, no
amendment or supplement to the provisions of this Agreement or any other
Security Document will be effective without the approval of the Collateral
Trustee acting as directed by an Act of Required Junior Lien Debtholders, except
that:

(1)any amendment or supplement that has the effect solely of adding or
maintaining Collateral, securing or adding additional Indebtedness that was
otherwise permitted by the terms of this Agreement and the Junior Lien Documents
to be secured by the Collateral or preserving, perfecting or establishing the
Liens thereon or the rights of the Collateral Trustee therein will become
effective when executed and delivered by the Issuers or any other applicable
Grantor party thereto and the Collateral Trustee;

(2)providing for the assumption of any Issuer’s or any other Grantor’s
obligations under any Junior Lien Document in the case of a merger or
consolidation or sale of all or substantially all of the properties or assets of
any Issuer or any other Grantor to the extent permitted by the terms of the
Closing Date Indenture and the other Junior Lien Documents, as applicable;

(3)no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Junior Lien Obligations:

(A)to vote its Junior Lien Debt as to any matter described as subject to an Act
of Required Junior Lien Debtholders, a vote of the Required Junior Lien
Debtholders or an act or vote of each or any separate Series of Junior Lien Debt
(or amends the provisions of this clause (3) or the definition of “Act of
Required Junior Lien Debtholders”),

(B)to share in the Collateral on a pari passu basis, including sharing the
proceeds of enforcement or realization on any Collateral in the order of
application described in Section 3.4(a),

(C)to require that Liens securing Junior Lien Obligations of such holder be
released only as set forth in the provisions described in Section 3.2 or Section
4.1, or

(D)that would change the pari passu status of the Liens in favor of the holders
of any Series of Junior Lien Debt; or

27

--------------------------------------------------------------------------------

 

(E)disproportionately when compared to the effect on holders of another Series
of Junior Lien Debt,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Junior Lien Debt so affected under the applicable
Security Documents; and

(4)no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Junior Lien Representative or adversely affects the rights of the
Collateral Trustee or any Junior Lien Representative, respectively, in its
capacity as such will become effective without the consent of the Collateral
Trustee or such Junior Lien Representative, respectively.

(b)Subject to Sections 7.1(a)(1), 7.1(a)(2) and 7.1(a)(3), any Mortgage or other
Security Document that secures Junior Lien Obligations may be amended with the
approval of the Collateral Trustee acting as directed by an Act of Required
Junior Lien Debtholders.

(c)The Collateral Trustee will deliver a copy of each amendment or supplement to
the Security Documents to each Junior Lien Representative. In executing any
amendments or supplements to this Agreement or any other Junior Lien Document,
the Collateral Trustee shall be entitled to receive, and shall be fully
protected in relying upon, an Officers’ Certificate and an Opinion of Counsel
each stating that the execution of such amendment or supplement is authorized or
permitted by the terms of this Agreement and all Junior Lien Documents; it being
expressly agreed and acknowledged that no further inquiry shall be required of
the Collateral Trustee as to whether such amendment or supplement is authorized
or permitted by the terms of this Agreement or any Junior Lien Document. The
Collateral Trustee may, but shall not be obligated to, enter into any such
amendment or supplement that affects its own rights, duties, liabilities or
immunities under this Agreement, the other Junior Lien Documents or otherwise.

(d)Notwithstanding Section 7.1(a) and (b), (i) the addition of a party hereto as
a Grantor, or any Junior Lien Representative pursuant to Section 7.17 or 3.8
shall not require further approval under Section 7.1(a), and (ii) the written
consent of the Issuers and any other Grantor shall be required for any amendment
or modification of this Agreement that directly affects the rights, duties,
interests or obligations of the Issuers or such Grantor.

7.2Voting. (a) In connection with any matter under this Agreement requiring a
vote of holders of Junior Lien Debt, each Series of Junior Lien Debt will cast
its votes in accordance with the Junior Lien Documents governing such Series of
Junior Lien Debt. Following and in accordance with the outcome of the applicable
vote under its Junior Lien Documents, the Junior Lien Representative of each
Series of Junior Lien Debt will vote the total amount of Junior Lien Debt under
that Series of Junior Lien Debt as a block in respect of any vote under this
Agreement. In making all determinations of votes hereunder, the Collateral
Trustee shall be entitled to rely upon the votes, and relative outstanding
amounts, as determined and reported to it in writing by the various Junior Lien
Representatives, and shall have no duty to independently ascertain such a votes
or amounts.

28

--------------------------------------------------------------------------------

 

(b)Each of the Junior Lien Representatives in respect of any Series of Junior
Lien Debt shall be entitled after the occurrence and during the continuance of a
Junior Lien Debt Default to request a re-vote with respect to any Act of
Required Junior Lien Debtholders concerning the taking or refraining from taking
of any remedies if requested to do so in writing by holders of at least a
majority in aggregate principal amount of the applicable Series of Junior Lien
Debt.

7.3Successors and Assigns. (a) Except as provided in Section 5.2 and Section
5.14, and subject to Section 6.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Junior Lien Representative and each present and future holder of Junior
Lien Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

(b)Neither the Issuers nor any other Grantor may assign its rights or
obligations hereunder or under any other Security Document other than in
accordance with the terms hereof and thereof. All obligations of the Issuers and
the other Grantors hereunder will inure to the sole and exclusive benefit of,
and be enforceable by, the Collateral Trustee, each Junior Lien Representative
and each present and future holder of Junior Lien Obligations, each of whom will
be entitled to enforce this Agreement as a third-party beneficiary hereof, and
all of their respective successors and assigns.

7.4Delay and Waiver. No failure to exercise, no course of dealing with respect
to the exercise of, and no delay in exercising, any right, power or remedy
arising under this Agreement or any of the other Security Documents will impair
any such right, power or remedy or operate as a waiver thereof. No single or
partial exercise of any such right, power or remedy will preclude any other or
future exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

7.5Notices. Any communications, including notices and instructions, between the
parties hereto or notices provided herein to be given may be given to the
following addresses:



29

--------------------------------------------------------------------------------

 

If to the Collateral Trustee or the Indenture Trustee:

U.S. Bank National Association
13737 Noel Road, Suite 800
Dallas, Texas 75240

Facsimile Number: (972) 581-1670
Attention: Global Corporate Trust Services

 

With a copy, which shall not constitute notice, to:

 

McGuire, Craddock & Strother, P.C.

500 North Akard, Suite 2200

Dallas, Texas 75201

Facsimile No: (214) 954-6868

Attention: Jonathan Thalheimer

 

If to the Issuers or any other Grantor:

CSI Compressco LP

24955 Interstate 45 North

The Woodlands, Texas 77380

Facsimile No.: (281) 364-4398

Attention: Bass C. Wallace, Jr.

 

With a copy, which shall not constitute notice, to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Facsimile No.: (713) 615-5861

Attention: David P. Oelman

and if to any other Junior Lien Representative, to such address as it may
specify by written notice to the parties named above, or in the case of any
Person after the foregoing notice address for such Person changes, to such other
address as may be hereafter designated by such Person in a written notice
delivered to the other parties hereto.

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, to the relevant address set forth above or, as to holders of
Junior Lien Debt, its address shown on the register kept pursuant to the
applicable Junior Lien Documents or as otherwise set forth in the applicable
Junior Lien Documents. Failure to mail a notice or communication to a holder of
Junior Lien Debt or any defect in it will not affect its sufficiency with
respect to other holders of Junior Lien Debt.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

7.6Notice Following Discharge of Junior Lien Obligations. Promptly following the
Discharge of Junior Lien Obligations with respect to one or more Series of
Junior Lien Debt,

30

--------------------------------------------------------------------------------

 

each Junior Lien Representative with respect to each applicable Series of Junior
Lien Debt that is so discharged will provide written notice of such discharge to
the Collateral Trustee.

7.7Entire Agreement. This Agreement states the complete agreement of the parties
relating to the undertaking of the Collateral Trustee set forth herein and
supersedes all oral negotiations and prior writings in respect of such
undertaking.

7.8Payment of Expenses and Taxes; Indemnification. The Grantors shall, jointly
and severally, pay such compensation to the Collateral Trustee as the Issuers
and Collateral Trustee may agree in writing from time to time. Notwithstanding
that the Collateral Trustee is appointed by and acting for and at the direction
of the Secured Parties, the Grantors jointly and severally agree (a) to pay or
reimburse the Collateral Trustee for all its reasonable and documented fees and
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Notes
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of
counsel (limited to one counsel to the Secured Parties, taken as a whole and, if
necessary, one local counsel in each appropriate jurisdiction (and solely in the
case of an actual or potential conflict of interest, one additional counsel to
all affected parties, taken as a whole and, if necessary, of one local counsel
in any relevant jurisdiction to such persons, taken as a whole) and of one
counsel to the Collateral Trustee) and agents, appointed pursuant to Section
5.2, to the Collateral Trustee, any amounts due and owing pursuant to any
Mortgage, and the preservation of the Liens or any rights of the Collateral
Trustee, (b) after the occurrence of a Triggering Event, to pay or reimburse the
Collateral Trustee and the other Junior Lien Representatives for all their
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Security Documents
and any such other documents, including the documented fees and disbursements of
counsel to the Collateral Trustee and the other Junior Lien Representatives
(limited to one counsel to the Secured Parties, taken as a whole and, if
necessary, one local counsel in each appropriate jurisdiction (and solely in the
case of an actual or potential conflict of interest, one additional counsel to
all affected parties, taken as a whole and, if necessary, of one local counsel
in any relevant jurisdiction to such persons, taken as a whole) and of one
counsel to the Collateral Trustee), to pay, indemnify, defend and hold harmless
the Collateral Trustee and the other Junior Lien Representatives from any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other
Security Documents and any such other documents, and (c) to pay, indemnify,
defend and hold harmless the Collateral Trustee and the other Junior Lien
Representatives and their respective directors, officers, employees, trustees
and agents from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of counsel (limited to one counsel to the
Secured Parties, taken as a whole and, if necessary, one local counsel in each
appropriate jurisdiction (and solely in the case of an actual or potential
conflict of interest, one additional

31

--------------------------------------------------------------------------------

 

counsel to all affected parties, taken as a whole and, if necessary, of one
local counsel in any relevant jurisdiction to such persons, taken as a whole)
and of one counsel to the Collateral Trustee) and agents appointed pursuant to
Section 5.2, with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Security Documents and any such
other documents, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any environmental law (all the foregoing
in this clause (c), collectively, the “indemnified liabilities”); provided that
the Grantors shall have no obligation hereunder to the Collateral Trustee or any
other Junior Lien Representative nor any of their respective directors,
officers, employees, trustees and agents with respect to indemnified liabilities
arising from the bad faith, gross negligence or willful misconduct of the party
to be indemnified (in each case as determined by a final non-appealable order by
a court of competent jurisdiction). The agreements in Section 5 and this Section
7.8 shall survive repayment of the Junior Lien Obligations and all other amounts
payable hereunder and under the other Junior Lien Documents and the termination
of this Agreement or the removal or resignation of the Collateral Trustee.

7.9Severability. If any provision of this Agreement is invalid, illegal or
unenforceable in any respect or in any jurisdiction, the validity, legality and
enforceability of such provision in all other respects and of all remaining
provisions, and of such provision in all other jurisdictions, will not in any
way be affected or impaired thereby.

7.10Headings. Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and will in no
way modify or restrict any of the terms or provisions hereof.

7.11Obligations Secured. All obligations of the Grantors set forth in or arising
under this Agreement will be Junior Lien Obligations and are secured by all
Liens granted by the Security Documents.

7.12Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

7.13Consent to Jurisdiction; Waivers. Each party hereto hereby irrevocably and
unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Security Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
sitting in New York County, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

32

--------------------------------------------------------------------------------

 

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address set forth in Section 7.5 or at such other address of which the
Collateral Trustee shall have been notified pursuant thereto;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
7.13 any special, exemplary, punitive or consequential damages.

7.14Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER JUNIOR LIEN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

7.15Counterparts. This Agreement and any Collateral Trust Joinder may be
executed in any number of counterparts (including by facsimile or other
electronic means), each of which when so executed and delivered will be deemed
an original, but all such counterparts together will constitute but one and the
same instrument.

7.16Effectiveness. This Agreement will become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by each party of
written notification of such execution and written or telephonic authorization
of delivery thereof.

7.17Additional Grantors. The Company will cause each Person that hereafter
becomes a Guarantor (as defined in the Closing Date Indenture) pursuant to
Section 4.15 of the Closing Date Indenture or is required by any Junior Lien
Document to become a party to this Agreement to become a party to this
Agreement, for all purposes of this Agreement, by causing such Person to execute
and deliver to the Collateral Trustee a Collateral Trust Joinder, whereupon such
Person will be bound by the terms hereof to the same extent as if it had
executed and delivered this Agreement as of the date hereof. The Company shall
promptly provide each Junior Lien Representative with a copy of each Collateral
Trust Joinder executed and delivered pursuant to this Section 7.17; provided
that the failure to so deliver a copy of the Collateral Trust Joinder to any
then-existing Junior Lien Representative shall not affect the inclusion of such
Person as a Grantor if the other requirements of this Section 7.17 are complied
with.

7.18Continuing Nature of this Agreement. This Agreement will be reinstated if at
any time any payment or distribution in respect of any of the Junior Lien
Obligations is rescinded or must otherwise be returned in an Insolvency or
Liquidation Proceeding or otherwise by any holder of Junior Lien Obligations
(whether by demand, settlement, litigation or otherwise).

7.19Insolvency. This Agreement will be applicable both before and after the
commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

33

--------------------------------------------------------------------------------

 

7.20Rights and Immunities of Junior Lien Representatives. The Indenture Trustee
will be entitled to all of the rights, protections, immunities and indemnities
set forth in the Closing Date Indenture and any future Junior Lien
Representative will be entitled to all of the rights, protections, immunities
and indemnities set forth in the credit agreement, indenture, hedge agreement or
other agreement governing the applicable Junior Lien Debt with respect to which
such Person will act as representative, in each case as if specifically set
forth herein. In no event will any Junior Lien Representative be liable for any
act or omission on the part of the Grantors or the Collateral Trustee hereunder.

Remainder of page intentionally left blank

 

34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives as of the day and year first
above written.

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

 

By: /s/Michael K. Herberger

Name: Michael K. Herberger

Title:   Vice President

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

 

By: /s/Michael K. Herberger

Name:  Michael K. Herberger

Title:    Vice President




 

Signature Page to Second Lien Collateral Trust Agreement

--------------------------------------------------------------------------------

 

CSI COMPRESSCO LP

 

By:  CSI Compressco GP Inc.,
        its general partner

 

By: /s/Elijio V. Serrano

Name:  Elijio V. Serrano

Title:    Chief Financial Officer

 

 

CSI COMPRESSCO FINANCE INC.

 

By: /s/Elijio V. Serrano

Name:  Elijio V. Serrano

Title:    Chief Financial Officer

 

 

CSI COMPRESSCO SUB INC.

 

By: /s/Elijio V. Serrano

Name:  Elijio V. Serrano

Title:    Chief Financial Officer

 

 

CSI COMPRESSCO OPERATING LLC

 

By:  CSI Compressco LP,
        its sole member

 

By:  CSI Compressco GP Inc.,
        its general partner

 

By: /s/Elijio V. Serrano

Name:  Elijio V. Serrano

Title:    Chief Financial Officer

 

 




 

Signature Page to Second Lien Collateral Trust Agreement

--------------------------------------------------------------------------------

 

CSI COMPRESSCO FIELD SERVICES INTERNATIONAL, LLC

 

By:  CSI Compressco Operating LLC,
        its sole member

 

By:  CSI Compressco LP,
        its sole member

 

By:  CSI Compressco GP Inc.,
        its general partner

 

By: /s/Elijio V. Serrano

Name:  Elijio V. Serrano

Title:    Chief Financial Officer

 

 

CSI COMPRESSCO INTERNATIONAL, LLC

 

By:  CSI Compressco Operating LLC,
        its sole member

 

By:  CSI Compressco LP,
        its sole member

 

By:  CSI Compressco GP Inc.,
        its general partner

 

By: /s/Elijio V. Serrano

Name:  Elijio V. Serrano

Title:    Chief Financial Officer

 

 




 

Signature Page to Second Lien Collateral Trust Agreement

--------------------------------------------------------------------------------

 

CSI COMPRESSCO HOLDINGS LLC

 

By:  CSI Compressco Operating LLC,
        its sole member

 

By:  CSI Compressco LP,
        its sole member

 

By:  CSI Compressco GP Inc.,
        its general partner

 

By: /s/Elijio V. Serrano

Name:  Elijio V. Serrano

Title:    Chief Financial Officer

 

 

CSI COMPRESSCO LEASING LLC

 

By:  CSI Compressco Operating LLC,
        its sole member

 

By:  CSI Compressco LP,
        its sole member

 

By:  CSI Compressco GP Inc.,
        its general partner

 

By: /s/Elijio V. Serrano

Name:  Elijio V. Serrano

Title:    Chief Financial Officer

 

 

CSI COMPRESSION HOLDINGS LLC

 

By:  CSI Compressco Sub Inc.,
        its sole member

 

By: /s/Elijio V. Serrano

Name:  Elijio V. Serrano

Title:    Chief Financial Officer

 

ROTARY COMPRESSOR SYSTEMS, INC.

 

By: /s/Elijio V. Serrano

Name:  Elijio V. Serrano

Title:    Vice President – Finance

 

 

Signature Page to Second Lien Collateral Trust Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A
to Collateral Trust Agreement

[Form of]
Additional Secured Debt Designation

Reference is made to the Collateral Trust Agreement, dated as of June 12, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among CSI
Compressco LP, a Delaware limited partnership (the “Company”), CSI Compressco
Finance Inc., a Delaware corporation (“Finance Corp” and together with the
Company, the “Issuers”), the other Grantors from time to time party thereto,
U.S. Bank National Association, as Indenture Trustee (as defined therein), and
U.S. Bank National Association, as Collateral Trustee (as defined therein).
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Collateral Trust Agreement. This Additional Secured Debt
Designation is being executed and delivered in order to designate additional
secured debt as Junior Lien Debt entitled to the benefit of the Collateral Trust
Agreement.

Each of the undersigned, constituting the duly appointed [specify title]1 and
[specify title], respectively, of the Company, hereby certifies on behalf of
[the Company or applicable Grantor] that:

(A)[the Company or applicable Grantor] intends to incur Additional Junior Lien
Debt which will be permitted by each applicable Junior Lien Document to be
secured by a Junior Lien equally and ratably with all previously existing and
future Junior Lien Debt;

(B)the name and address of the Junior Lien Representative for the Additional
Junior Lien Debt for purposes of Section 7.5 of the Collateral Trust Agreement
is:

 



 

 



 

 

Telephone:



 

Fax:



(C)attached as Exhibit 1 hereto is a Reaffirmation Agreement duly executed by
the Company and the other Grantors;

 

1 

The two signatories must satisfy the requirements set forth in the definition of
“Officers’ Certificate” in the Collateral Trust Agreement.

A-1

--------------------------------------------------------------------------------

 

(D)the Company has caused a copy of this Additional Secured Debt Designation and
the related Collateral Trust Joinder to be delivered to each existing Junior
Lien Representative;

(E)such Additional Junior Lien Debt shall constitute Junior Lien Debt for
purposes of the Collateral Trust Agreement; and

(F)[insert additional statements satisfying the requirements set forth in
clauses (a), (b), (c) and (d) of the definition of “Officers’ Certificate” in
the Collateral Trust Agreement].

IN WITNESS WHEREOF, the [Company] has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officers2 as of
_____________, 20____.

[COMPANY][GRANTOR]

 

 

By:

Name:

Title:

 

 

By:

Name:

Title:

 

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.

U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee

 

 

By:

Name:

Title:




 

2 

The two signatories must satisfy the requirements set forth in the definition of
“Officers’ Certificate” in the Collateral Trust Agreement.

A-2

--------------------------------------------------------------------------------

 

EXHIBIT 1 TO ADDITIONAL SECURED DEBT DESIGNATION

[FORM OF]
REAFFIRMATION AGREEMENT

Reference is made to the Collateral Trust Agreement, dated as of June 12, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among CSI
Compressco LP, a Delaware limited partnership (the “Company”), CSI Compressco
Finance Corp., a Delaware corporation (“Finance Corp” and together with the
Company, the “Issuers”), the other Grantors from time to time party thereto,
U.S. Bank National Association, as Indenture Trustee (as defined therein), and
U.S. Bank National Association, as Collateral Trustee (as defined therein).
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Collateral Trust Agreement. This Reaffirmation Agreement
is being executed and delivered as of ______________, 20__ in connection with an
Additional Secured Debt Designation of even date herewith which Additional
Secured Debt Designation has designated additional Junior Lien Debt entitled to
the benefit of the Collateral Trust Agreement.

Each of the undersigned hereby consents to the designation of additional secured
debt as Junior Lien Debt as set forth in the Additional Secured Debt Designation
of even date herewith and hereby confirms its respective guarantees, pledges,
grants of security interests and other obligations, as applicable, under and
subject to the terms of each of the Junior Lien Documents to which it is party,
and agrees that, notwithstanding the designation of such additional indebtedness
or any of the transactions contemplated thereby, such guarantees, pledges,
grants of security interests and other obligations, and the terms of each Junior
Lien Document to which it is a party, are not impaired or adversely affected in
any manner whatsoever and shall continue to guarantee and secure as applicable
and otherwise be in full force and effect and such additional secured debt shall
be entitled to all of the benefits of such Junior Lien Documents.

Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

[names of the Issuers and other Grantors]

 

 

 

Name:

Title:

 

A-3

--------------------------------------------------------------------------------

 

EXHIBIT B
to Collateral Trust Agreement

 

[Form of]
Collateral Trust Joinder – Additional Debt

Reference is made to the Collateral Trust Agreement, dated as of June 12, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among CSI
Compressco LP, a Delaware limited partnership (the “Company”), CSI Compressco
Finance Inc., a Delaware corporation (“Finance Corp” and together with the
Company, the “Issuers”), the other Grantors from time to time party thereto,
U.S. Bank National Association, as Indenture Trustee (as defined therein), and
U.S. Bank National Association, as Collateral Trustee (as defined therein).
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Collateral Trust Agreement. This Collateral Trust
Joinder is being executed and delivered pursuant to Section 3.8 of the
Collateral Trust Agreement as a condition precedent to the debt for which the
undersigned is acting as agent being entitled to the benefits of being
additional Junior Lien Debt under the Collateral Trust Agreement.

[1.

Joinder. The undersigned, _____________________, a _________________, (the “New
Representative”) as [trustee, administrative agent, collateral agent] under that
certain [describe applicable indenture, credit agreement or other document
governing the additional secured debt] hereby agrees to become party as a Junior
Lien Representative under the Collateral Trust Agreement for all purposes
thereof on the terms set forth therein, and to be bound by the terms of the
Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.]3

[2.]Additional Secured Debt Designation

The undersigned, on behalf of itself and each holder of Obligations in respect
of the [Additional Notes][Series of Junior Lien Debt] for which the undersigned
is acting as Junior Lien Representative hereby agrees, for the enforceable
benefit of all Junior Lien Secured Parties and each existing and future holder
of Junior Liens and as a condition to being treated as Junior Lien Debt under
the Collateral Trust Agreement that:

(a)subject to Section 3.4 of the Collateral Trust Agreement, all Junior Lien
Obligations will be and are secured equally and ratably by all Junior Liens at
any time granted by any Issuer or any other Grantor to secure any Obligations in
respect of any [Additional Notes][Series of Junior Lien Debt], whether or not
upon property otherwise constituting collateral for such Series of Junior Lien
Debt, and that all such Junior Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Junior Lien Obligations equally and
ratably;

 

3 

Delete if Additional Priority Lien Debt constitutes Additional Notes.

B-1

--------------------------------------------------------------------------------

 

(b)the undersigned, on behalf of itself and each holder of Obligations in
respect of the [Additional Notes][Series of Junior Lien Debt] for which the
undersigned is acting as Junior Lien Representative, hereby consents to and
agrees to be bound by the provisions of the Intercreditor Agreement, if any, the
Collateral Trust Agreement and the other Security Documents, including the
provisions relating to the ranking of Junior Liens and the order of application
of proceeds from the enforcement of Junior Liens; and

(c)the undersigned, on behalf of itself and each holder of Obligations in
respect of the [Additional Notes][Series of Junior Lien Debt] for which the
undersigned is acting as Junior Lien Representative, hereby appoints the
Collateral Trustee to serve as collateral trustee under the Security Documents
on the terms and conditions set forth therein and hereby consents to the
performance by the Collateral Trustee of, and directs the Collateral Trustee to
perform its obligations under the Collateral Trust Agreement, the Security
Documents and the Intercreditor Agreement, if any.

[3.] Governing Law and Miscellaneous Provisions.  The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
___________________, 20____.

[insert name of the new representative]

 

 

 

Name:

Title:

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the [New
Representative][Trustee] and the holders of the Obligations represented thereby:

[________________________________]

 

 

By:

Name:

Title:

 

 

B-2

--------------------------------------------------------------------------------

 

EXHIBIT C
to Collateral Trust Agreement

[Form of]
Collateral Trust Joinder – Additional Grantor

Reference is made to the Collateral Trust Agreement, dated as of June 12, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among CSI
Compressco LP, a Delaware limited partnership (the “Company”), CSI Compressco
Finance Inc., a Delaware corporation (“Finance Corp” and together with the
Company, the “Issuers”), the other Grantors from time to time party thereto,
U.S. Bank National Association, as Indenture Trustee (as defined therein), and
U.S. Bank National Association, as Collateral Trustee (as defined therein).
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Collateral Trust Agreement. This Collateral Trust
Joinder is being executed and delivered pursuant to Section 7.17 of the
Collateral Trust Agreement.

1.Joinder.  The undersigned, ___________________, a ___________________, hereby
agrees to become party as a Grantor under the Collateral Trust Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.

2.Governing Law and Miscellaneous Provisions.  The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
_________________, 20____.

[___________________________________]

 

 

By:

Name:

Title:

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:

[________________________________]

 

 

By:

Name:

Title:

 

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D
to Collateral Trust Agreement

 

[Form of]
Intercreditor Agreement

[Attached.]

 

D-1

--------------------------------------------------------------------------------

 

 

INTERCREDITOR AGREEMENT

dated as of June 12, 2020 between

U.S. BANK NATIONAL ASSOCIATION,
as Priority Lien Agent,

and

U.S. BANK NATIONAL ASSOCIATION,
as Junior Lien Representative

And acknowledged and agreed to by
the Issuers and Grantors on the signature pages hereto

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN THE INDENTURE DATED AS OF
MARCH 22, 2018, AMONG csi compressco lp, CSI COMPRESSCO FINANCE INC., THE
GUARANTORS (AS DEFINED THEREIN) FROM TIME TO TIME PARTY THERETO AND U.S. BANK
NATIONAL ASSOCIATION, AS TRUSTEE.  THIS IS THE INTERCREDITOR AGREEMENT REFERRED
TO IN THE INDENTURE DATED AS OF June 12, 2020, AMONG CSI COMPRESSCO LP, CSI
COMPRESSCO FINANCE INC., THE GUARANTORS (AS DEFINED THEREIN) FROM TIME TO TIME
PARTY THERETO AND U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE.

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

DEFINITIONS

 

 

 

 

Section 1.01

Construction; Certain Defined Terms

1

 

 

 

ARTICLE II

LIEN PRIORITIES

 

 

 

 

Section 2.01

Relative Priorities

11

Section 2.02

Prohibition on Marshalling, Etc

11

Section 2.03

No New Liens

12

Section 2.04

Similar Collateral and Agreements

12

Section 2.05

No Duties of Priority Lien Agent

12

Section 2.06

No Duties of Junior Lien Representative

13

 

 

 

ARTICLE III

ENFORCEMENT RIGHTS; PURCHASE OPTION

 

 

 

 

Section 3.01

Limitation on Enforcement Action

13

Section 3.02

Standstill Periods; Permitted Enforcement Action

14

Section 3.03

Insurance

16

Section 3.04

Notification of Release of Collateral

16

Section 3.05

No Interference; Payment Over

16

Section 3.06

Purchase Option

17

 

 

 

ARTICLE IV

OTHER AGREEMENTS

 

 

 

 

Section 4.01

Release of Liens; Automatic Release of Junior Liens

20

Section 4.02

Certain Agreements With Respect to Insolvency or Liquidation Proceedings

21

Section 4.03

Reinstatement

24

Section 4.04

Refinancings; Additional Junior Lien Debt

25

Section 4.05

Amendments to Junior Lien Documents

26

Section 4.06

Legends

26

Section 4.07

Junior Lien Secured Parties Rights as Unsecured Creditors; Judgment Lien
Creditor

27

Section 4.08

Postponement of Subrogation

27

Section 4.09

Acknowledgment by the Secured Debt Representatives

27

 

 

 

ARTICLE V

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Section 5.01

General

27

Section 5.02

Deposit Accounts

28

 

 

 

ARTICLE VI

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

 

 

 

Section 6.01

Application of Proceeds

28

Section 6.02

Determination of Amounts

29

 

 

 

 

 

 

ARTICLE VII

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT OF GRANTORS; ETC.

 

 

 

 

Section 7.01

No Reliance; Information

29

Section 7.02

No Warranties or Liability

29

Section 7.03

Obligations Absolute

30

Section 7.04

Grantors Consent

31

 

 

 

i

--------------------------------------------------------------------------------

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 8.01

Representations and Warranties of Each Party

31

Section 8.02

Representations and Warranties of Each Representative

31

 

 

 

ARTICLE IX

MISCELLANEOUS

 

 

 

 

Section 9.01

Notices

31

Section 9.02

Waivers; Amendment

32

Section 9.03

Actions Upon Breach; Specific Performance

33

Section 9.04

Parties in Interest

33

Section 9.05

Survival of Agreement

33

Section 9.06

Counterparts

33

Section 9.07

Severability

33

Section 9.08

Governing Law; Jurisdiction; Consent to Service of Process

33

Section 9.09

WAIVER OF JURY TRIAL

34

Section 9.10

Headings

34

Section 9.11

Provisions Solely to Define Relative Rights

34

Section 9.12

Certain Terms Concerning the Junior Lien Representative

35

Section 9.13

Certain Terms Concerning the Priority Lien Agent and the Junior Lien
Representative

35

Section 9.14

Authorization of Secured Agents

35

Section 9.15

Further Assurances

35

Section 9.16

Relationship of Secured Parties

35

Section 9.17

Priority Lien Agent

36

 

 

Annex and Exhibits

Annex I

 

Exhibit A

Form of Priority Confirmation Joinder

Exhibit B

Security Documents

 

 

ii

--------------------------------------------------------------------------------

 

INTERCREDITOR AGREEMENT, dated as of June 12, 2020 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), is between and among U.S. Bank National Association, solely in its
capacity as the collateral trustee for the Priority Lien Secured Parties
referred to herein (in such capacity, and together with its successors and
assigns in such capacity, the “Priority Lien Agent”) and U.S. Bank National
Association, as the collateral trustee for the Junior Lien Secured Parties
referred to herein (in such capacity, and together with its successors in such
capacity, the “Junior Lien Representative”), and acknowledged and agreed to by
csi compressco lp (the “Company”), CSI COMPRESSCO FINANCE INC. (“CSI Finance”
and, together with the Company, the “Issuers”) and the Grantors (defined below)
on the signature pages hereto.  

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Junior Lien Representative (for itself and on
behalf of the Junior Lien Secured Parties) agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01Construction; Certain Defined Terms.  (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified in accordance with the terms of each applicable Secured Debt
Document (including, for the avoidance of doubt, this Agreement), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

(b)All terms used in this Agreement that are defined in Article 1, 8 or 9 of the
New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC.  If a term is defined in Article 9 of the New York UCC and another Article
of the New York UCC, such term shall have the meaning assigned to it in
Article 9 of the New York UCC.

(c)Unless otherwise set forth herein, all references herein to the Junior Lien
Representative shall be deemed to refer to the Junior Lien Representative in its
capacity as collateral trustee under the Junior Lien Facility.

(d)As used in this Agreement, the following terms have the meanings specified
below:

1

--------------------------------------------------------------------------------

 

“Accounts” has the meaning assigned to such term in Section 3.01(a).

“Additional Junior Lien Debt” means any indebtedness incurred under any
Additional Junior Lien Facility.

“Additional Junior Lien Documents” means the Additional Junior Lien Facility and
the Additional Junior Lien Security Documents.

“Additional Junior Lien Facility” means any indenture, credit agreement or other
agreement entered into by the Issuers or any Grantor for purposes of incurring
secured indebtedness on a Junior Lien basis, which agreement and such debt is
permitted under each applicable Secured Debt Document.

“Additional Junior Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Junior Lien Secured Party (or
any of its Affiliates) in respect Additional Junior Lien Debt or otherwise under
any Additional Junior Lien Documents.

“Additional Junior Lien Secured Parties” means, at any time, each trustee, agent
or other representative of the holders of any Series of Junior Lien Debt who
maintains the transfer register for such Series of Junior Lien Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Additional Junior Lien Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Series of Junior Lien Debt
outstanding at such time.

“Additional Junior Lien Security Documents” means the Additional Junior Lien
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Issuers or any other Grantor creating (or
purporting to create) a Lien upon the Junior Lien Collateral in favor of the
Additional Junior Lien Secured Parties.

“Additional Priority Lien Debt” means any indebtedness incurred under any
Additional Priority Lien Facility.

“Additional Priority Lien Documents” means the Additional Priority Lien Facility
and the Additional Priority Lien Security Documents.

“Additional Priority Lien Facility” means any indenture, credit agreement or
other agreement entered into by the Issuers or any Grantor for purposes of
incurring secured indebtedness on a Priority Lien basis, which agreement and
such debt is permitted under each applicable Secured Debt Document.

“Additional Priority Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Priority Lien Secured Party
(or any of its Affiliates) in respect Additional Priority Lien Debt or otherwise
under any Additional Priority Lien Documents.

“Additional Priority Lien Secured Parties” means, at any time, the trustee,
agent or other representative of the holders of any Additional Priority Lien
Debt who maintains the transfer register for such Series of Priority Lien Debt,
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Additional Priority Lien Document and each other holder of, or obligee
in respect of, any holder or lender pursuant to any Series of Priority Lien Debt
outstanding at such time.

“Additional Priority Lien Security Documents” means each Additional Priority
Lien Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge

2

--------------------------------------------------------------------------------

 

agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements, or grants or transfers for security, now
existing or entered into after the date hereof, executed and delivered by the
Issuers or any other Grantor creating (or purporting to create) a Lien upon the
Priority Lien Collateral in favor of the Additional Priority Lien Secured
Parties, including the Priority Lien Collateral Trust Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.  For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in Dallas, Texas or in New York City or place of
payment are authorized or required by law or other governmental actions to
close.

“Capital Stock” means:

(a)

in the case of a corporation, corporate stock;

(b)

in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock;

(c)

in the case of a partnership or limited liability company, partnership interests
(whether general or limited) or membership interests; and

(d)

any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into or exchangeable for Capital Stock, regardless of whether such
debt securities include any right of participation with Capital Stock.

“Cash Collateral” means cash collateral specifically securing letters of credit
issued pursuant to any Priority Lien Document in an amount not to exceed 105% of
the face amount thereof.

“Cash Management Obligations” means, with respect to any Person, any obligations
of such Person in respect of treasury management arrangements (including
controlled disbursement, overdraft, automated clearing house fund transfer
services, return items and interstate depository network services), commercial
credit cards, merchant card services, purchase or debit cards, including
non-card e-payables services, and any other demand deposit or operating account
relationships or other cash management services, including any treasury
management line of credit.

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
taken together, and (b) in the case of Junior Lien Debt, every Series of Junior
Lien Debt, taken together.

3

--------------------------------------------------------------------------------

 

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral and/or the Junior
Lien Collateral.

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

(a)

termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

(b)

payment in full in cash of the principal of (to the extent such principal does
not constitute Excess Priority Lien Obligations) and interest and premium (if
any) on all Priority Lien Debt (other than any undrawn letters of credit);

(c)

discharge or cash collateralization (at the lower of (i) 105% of the aggregate
undrawn amount and (ii) the percentage of the aggregate undrawn amount required
for release of Liens under the terms of the applicable Priority Lien Document)
of all outstanding letters of credit constituting Priority Lien Debt that are
not Excess Priority Lien Obligations;

(d)

payment in full in cash of obligations in respect of Hedging Obligations
constituting Priority Lien Obligations (and, with respect to any particular
Hedge Agreement, termination of such agreement and payment in full in cash of
all obligations thereunder or such other arrangements as have been made by the
counterparty thereto (and communicated to the Priority Lien Agent) pursuant to
the terms of the applicable Priority Lien Document) other than such Hedging
Obligations that have been novated or collateralized to the extent required by
the terms thereof; and

(e)

payment in full in cash of all other Priority Lien Obligations, including
without limitation, Cash Management Obligations, that are outstanding and unpaid
at the time the Priority Lien Debt is paid in full in cash (other than any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at or prior to such time);

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, either Issuer or any other Grantor enters into any Priority Lien
Document evidencing a Priority Lien Obligation which incurrence is not
prohibited by the applicable Priority Lien Documents, then such Discharge of
Priority Lien Obligations shall automatically be deemed not to have occurred for
all purposes of this Agreement with respect to such new Priority Lien
Obligations (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of Priority Lien Obligations), and, from and
after the date on which the Issuers designate such indebtedness as Priority Lien
Debt in accordance with this Agreement, the obligations under such Priority Lien
Document shall automatically and without any further action be treated as
Priority Lien Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth in
this Agreement, any Junior Lien Obligations shall be deemed to have been at all
times Junior Lien Obligations and at no time Priority Lien Obligations.  For the
avoidance of doubt, a Replacement as contemplated by Section 4.04(a) shall not
be deemed to cause a Discharge of Priority Lien Obligations.

“Discharge of Junior Lien Obligations” means the occurrence of all of the
following:

4

--------------------------------------------------------------------------------

 

(a)

payment in full in cash of the principal of and interest and premium (if any) on
all Junior Lien Debt;

(b)

payment in full in cash of all other Junior Lien Obligations that are
outstanding and unpaid at the time the Junior Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);

provided that, if at any time after the Discharge of Junior Lien Obligations has
occurred, either Issuer or any other Grantor enters into any Junior Lien
Document evidencing a Junior Lien Obligation which incurrence is not prohibited
by the applicable Secured Debt Documents, then such Discharge of Junior Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Junior Lien Obligations (other than
with respect to any actions taken as a result of the occurrence of such first
Discharge of Junior Lien Obligations), and, from and after the date on which the
Issuers designate such indebtedness as Junior Lien Debt in accordance with this
Agreement, the obligations under such Junior Lien Document shall automatically
and without any further action be treated as Junior Lien Obligations for all
purposes of this Agreement.  For the avoidance of doubt, a Replacement as
contemplated by Section 4.04(a) shall not be deemed to cause a Discharge of
Junior Lien Obligations.

“Disposition” means any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition.  “Dispose” shall have a correlative
meaning.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock; provided that any instrument evidencing indebtedness
convertible or exchangeable into Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock, shall not be
deemed to be an Equity Interest unless and until such instrument is so converted
or exchanged, except, solely for purposes of a pledge of Equity Interests in
connection with the Secured Debt Documents, to the extent such instrument could
be treated as “stock” of a “controlled foreign corporation” within the meaning
of Section 957 of the Internal Revenue Code of 1986, as amended from time to
time, for purposes of Treasury Regulation Section 1.956‑2(c)(2).

“Excess Priority Lien Obligations” means Priority Lien Obligations for the
principal amount of loans, letters of credit and reimbursement obligations in
excess of the amount of Priority Lien Debt described in clause (a) of the
definition of “Priority Lien Cap.”

“Financial Officer” of any Person means the Chief Financial Officer, Chief
Accounting Officer, principal accounting officer, controller, treasurer or
assistant treasurer of such Person.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantors” means the Issuers, and each other subsidiary of the Company that
shall have granted any Lien in favor of any of the Priority Lien Agent, the
Junior Lien Representative on any of its assets or properties to secure any of
the Secured Obligations.

5

--------------------------------------------------------------------------------

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, future contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross‑currency rate swap transactions, currency options, total return swap,
credit spread transaction, repurchase transaction, reverse repurchase
transaction, securities lending transaction, weather index transaction, spot
contracts, fixed‑price physical delivery contracts, whether or not exchange
traded, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.  Notwithstanding the foregoing, agreements or obligations to
physically sell any commodity at any index-based price shall not be considered a
Hedge Agreement.

“Hedging Obligations” means any and all indebtedness, debts, liabilities and
other obligations, howsoever arising, of any Grantor to the counterparties under
Hedge Agreement (whether or not evidenced by any note or instrument and whether
or not for the payment of money), direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, under the Hedge
Agreement and all other obligations owed by the Grantors to the counterparties
under the Hedge Agreement, including any guarantee obligations in respect
thereof.

“Insolvency or Liquidation Proceeding” means:

(a)

any case commenced by or against either Issuer or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of an Issuer or any other Grantor, any receivership or assignment
for the benefit of creditors relating to an Issuer or any other Grantor or any
similar case or proceeding relative to an Issuer or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

(b)

any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to an Issuer or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(c)

any other proceeding of any type or nature in which substantially all claims of
creditors of an Issuer or any other Grantor are determined and any payment or
distribution is or may be made on account of such claims.

“Junior Lien” means a Lien granted by a Junior Lien Document to the Junior Lien
Representative, at any time, upon any Collateral by any Grantor to secure Junior
Lien Obligations (including Liens on such Collateral under the security
documents associated with any Junior Lien Substitute Facility).

“Junior Lien Collateral” means all “Collateral”, as defined in any Junior Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Junior Lien
Obligations.

6

--------------------------------------------------------------------------------

 

“Junior Lien Collateral Trust Agreement” means that certain Collateral Trust
Agreement, dated as of June 12, 2020, among the Issuers, the Grantors and
Guarantors from time to time party thereto, U.S. Bank National Association, as
the trustee under the Junior Lien Indenture, and U.S. Bank National Association,
as the Collateral Trustee, and the other Junior Lien Representatives from time
to time party thereto.

“Junior Lien Indenture” means that certain indenture, dated as of June 12, 2020,
among the Issuers, the Grantors party thereto from time to time, U.S. Bank
National Association, as indenture trustee, and U.S. Bank National Association,
as collateral trustee, as amended, restated, adjusted, waived, renewed,
extended, supplemented or otherwise modified from time to time in accordance
with the terms hereof (including any supplements executed in connection with the
issuance of any Additional Junior Lien Debt) unless restricted by the terms of
this Agreement.

“Junior Lien Debt” means the aggregate indebtedness outstanding under all Junior
Lien Facilities (with outstanding letters of credit being deemed to have a
principal amount equal to the stated amount thereof) that was permitted to be,
and is, incurred under each Junior Lien Document.

“Junior Lien Documents” means each Junior Lien Facility and all other loan
documents, notes, guarantees, instruments, documents and agreements governing or
evidencing, or executed or delivered in connection with any of the foregoing.

“Junior Lien Facility” means the indebtedness under Junior Lien Indenture and
any Additional Junior Lien Facility.

“Junior Lien Indenture Notes” refers to the Issuers’ 10.000%/10.750% Senior
Secured Second Lien Notes due 2026.

“Junior Lien Obligations” means Junior Lien Debt and all other Obligations in
respect thereof.  Notwithstanding any other provision hereof, the term “Junior
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Junior Lien Facility and the other Junior Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding and whether or not allowable in an Insolvency or Liquidation
Proceeding.  To the extent that any payment with respect to the Junior Lien
Obligations (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of set off, or otherwise) is declared to be fraudulent
or preferential in any respect, set aside, or required to be paid to a debtor in
possession, trustee, receiver, or similar Person, then the obligation or part
thereof originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Junior Lien Purchasers” has the meaning assigned to such term in Section 3.06.

“Junior Lien Representative” means the trustee, agent or representative of the
holders of all Series of Junior Lien Debt party to this agreement, who is
appointed as a Junior Lien Representative (for purposes related to the
administration of the security documents) pursuant to the Junior Lien Facilities
governing each Series of Junior Lien Debt, together with its successors in such
capacity.  The Junior Lien Representative shall initially be U.S. Bank National
Association.

“Junior Lien Secured Parties” means, at any time, the Junior Lien
Representative, the trustees, agents and other representatives of the holders of
any Series of Junior Lien Debt under the Junior Lien Facility who maintains the
transfer register for such Series of Junior Lien Debt, the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Junior Lien
Document and each other holder of, or obligee in respect of, any Junior Lien
Debt outstanding at such time.

7

--------------------------------------------------------------------------------

 

“Junior Lien Security Documents” means each Junior Lien Facility (insofar as the
same grants a Lien on the Collateral), each agreement listed in Part B of
Exhibit B hereto and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements, or grants or transfers for security, now existing or entered
into after the date hereof, executed and delivered by an Issuer or any other
Grantor creating (or purporting to create) a Lien upon Collateral in favor of
the Junior Lien Representative.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to give a security interest therein and any filing of or agreement to
give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction, provided that in no event shall an operating
lease be deemed to constitute a Lien.

“Master Agreement” has the meaning given such term in the definition of “Hedge
Agreement”.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), premium (if any), fees, indemnifications, reimbursements, expenses
and other liabilities payable under the documentation governing any
indebtedness.

“Officers’ Certificate” means a certificate signed by two officers of the
Company, one of whom must be either the principal executive officer or a
Financial Officer, as applicable.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

“Priority Lien” means a Lien granted by an Issuer or any other Grantor in favor
of the Priority Lien Agent, at any time, upon any Property of an Issuer or such
other Grantor to secure Priority Lien Obligations.

“Priority Lien Agent” means U.S. Bank National Association, together with its
successors in such capacity.

“Priority Lien Cap” means, as of any date, (a) the aggregate principal amount of
all Priority Lien Debt (as defined in the Priority Lien Indenture as in effect
on the date hereof) permitted to be incurred under the Priority Lien Indenture
as in effect on the date hereof, plus (b) the amount of accrued and unpaid
interest (excluding any interest paid-in-kind), outstanding fees and expenses,
and such other amounts, to the extent such Obligations are secured by the
Priority Liens.

8

--------------------------------------------------------------------------------

 

“Priority Lien Collateral” means all “Collateral”, as defined in the Priority
Lien Documents, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Priority
Lien Obligation.

“Priority Lien Collateral Trust Agreement” means that certain Collateral Trust
Agreement, dated as of March 22, 2018, among the Issuers, the Grantors and
Guarantors from time to time party thereto, U.S. Bank National Association, as
the trustee under the Priority Lien Indenture, and U.S. Bank National
Association, as the Collateral Trustee, and the other Priority Lien
Representatives from time to time party thereto.

“Priority Lien Debt” means the aggregate indebtedness outstanding under all
Priority Lien Facilities (with outstanding letters of credit being deemed to
have a principal amount equal to the stated amount thereof) that was permitted
to be, and is, incurred under each Priority Lien Document.

“Priority Lien Documents” means each Priority Lien Facility and all other loan
documents, notes, guarantees, instruments, documents and agreements governing or
evidencing, or executed or delivered in connection with any of the foregoing,
including the Priority Lien Collateral Trust Agreement.

“Priority Lien Facility” means the indebtedness under the Priority Lien
Indenture and any Additional Priority Lien Facility.

“Priority Lien Indenture” means that certain indenture, dated as of March 22,
2018, among the Issuers, the Grantors party thereto from time to time, U.S. Bank
National Association, as indenture trustee, and U.S. Bank National Association,
as collateral trustee, as amended, restated, adjusted, waived, renewed,
extended, supplemented or otherwise modified from time to time in accordance
with the terms hereof (including any supplements executed in connection with the
issuance of any Additional Priority Lien Debt) unless restricted by the terms of
this Agreement.

“Priority Lien Obligations” means all Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien
Debt.  Notwithstanding any other provision hereof, the term “Priority Lien
Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Priority Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding, and whether or not
allowable in an Insolvency or Liquidation Proceeding.  To the extent that any
payment with respect to the Priority Lien Obligations (whether by or on behalf
of any Grantor, as proceeds of security, enforcement of any right of set‑off, or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside, or required to be paid to a debtor in possession, trustee, receiver, or
similar Person, then the obligation or part thereof originally intended to be
satisfied will be deemed to be reinstated and outstanding as if such payment had
not occurred.

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each agent, trustee, lender, note holder or issuing bank under each Priority
Lien Facility, the beneficiaries of each indemnification obligation undertaken
by any Grantor under any Priority Lien Document, each other Person that provides
letters of credit, guarantees or other credit support related thereto under any
Priority Lien Document and each other holder of, or obligee in respect of, any
Priority Lien Obligations, in each case to the extent designated as a secured
party (or a party entitled to the benefits of the security) under any Priority
Lien Document outstanding at such time.

“Priority Lien Security Documents” means Priority Lien Facility (insofar as the
same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered

9

--------------------------------------------------------------------------------

 

by either Issuer or any other Grantor creating (or purporting to create) a Lien
upon Collateral in favor of the Priority Lien Agent, including the Priority Lien
Collateral Trust Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Purchase Notice” has the meaning assigned to such term in Section 3.06(a).

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Lien Obligations, that such agreement refunds, refinances or replaces the
Priority Lien Obligations in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Lien Obligations, in part and (b)
in respect of any agreement with reference to any Junior Lien Documents or
Junior Lien Obligations, that such agreement refunds, refinances or replaces
such Junior Lien Documents or Junior Lien Obligations in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of such Junior Lien
Documents or Junior Lien Obligations, in part.  “Replace,” “Replaced,”
“Replacing” and “Replacement” shall have correlative meanings.

“Section 363 Event” has the meaning assigned to such term in Section 4.02(d).

“Section 363 Notice” has the meaning assigned to such term in Section 4.02(d).

“Section 363 Objections” has the meaning assigned to such term in
Section 4.02(d).

“Secured Debt Documents” means the Priority Lien Documents and the Junior Lien
Documents.

“Secured Debt Representative” means the Priority Lien Agent, the Junior Lien
Representative, and such other representatives that become a party hereto from
time to time through execution and delivery of a Priority Confirmation Joinder.

“Secured Obligations” means the Priority Lien Obligations and the Junior Lien
Obligations.

“Secured Parties” means the Priority Lien Secured Parties and the Junior Lien
Secured Parties.

“Security Documents” means the Priority Lien Security Documents and the Junior
Lien Security Documents.

“Series of Junior Lien Debt” means, severally, the Junior Lien Indenture Notes
and each other issue or series of Junior Lien Debt (including any Additional
Junior Lien Facility) for which a single transfer register is maintained.

“Series of Secured Debt” means the Priority Lien Debt and each Series of Junior
Lien Debt.

“subsidiary” means, with respect to any Person, (a) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than fifty percent
(50.0%) of the total voting power of shares of Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, members of management or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other subsidiaries of that Person or a combination thereof; and
(b) any partnership, joint venture, limited liability company or similar entity
of which (1) more than fifty percent (50.0%) of

10

--------------------------------------------------------------------------------

 

the capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of that Person or a combination thereof whether in the form of
membership, general, special or limited partnership or otherwise, or (2) such
Person or any subsidiary of such Person is a controlling general partner or
otherwise controls such entity.

“Standstill Period” has the meaning assigned to such term in Section 3.02.

ARTICLE II
LIEN PRIORITIES

Section 2.01Relative Priorities.  (a) The grant of the Priority Liens pursuant
to the Priority Lien Documents and the grant of the Junior Liens pursuant to the
Junior Lien Documents create two separate and distinct Liens on the Collateral.

(b)Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Junior Lien Documents or any other agreement or instrument to the
contrary, or any other circumstance whatsoever, including a circumstance that
might be a defense available to, or a discharge of, a Grantor in respect of a
Priority Lien Obligation or a Junior Lien Obligation or holder of such
obligation and irrespective of (i) how a Lien was acquired (whether by grant,
possession, statute, operation of law, subrogation, or otherwise), (ii) the
time, manner, or order of the grant, attachment or perfection of a Lien,
(iii) any conflicting provision of the New York UCC or other applicable law,
(iv) any defect in, or non-perfection, setting aside, or avoidance of, a Lien or
a Priority Lien Document or a Junior Lien Document, (v) the modification of a
Priority Lien Document, a Junior Lien Document, a Priority Lien Obligation or a
Junior Lien Obligation, (vi) the exchange of any security interest in any
Collateral for a security interest in other Collateral, (vii) the commencement
of an Insolvency or Liquidation Proceeding or (viii) the subordination of a Lien
on Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of the Company or any other Person that is permitted under the
Priority Lien Documents as in effect on the date hereof or securing a DIP
Financing, or the subordination of a Lien on Collateral securing a Junior Lien
Obligation to a Lien securing another obligation of the Company or any other
Person (other than a Priority Lien Obligation) that is permitted under the
Junior Lien Documents as in effect on the date hereof, the Junior Lien
Representative, on behalf of itself and the other Junior Lien Secured Parties,
hereby agrees that (A) any Priority Lien on any Collateral now or hereafter held
by or for the benefit of any Priority Lien Secured Party shall be senior in
right, priority, operation, effect and all other respects to any and all Junior
Liens on any Collateral, in any case, subject to the Priority Lien Cap as
provided herein and (B) any Junior Lien on any Collateral now or hereafter held
by or for the benefit of any Junior Lien Secured Party shall be junior and
subordinate in right, priority, operation, effect and all other respects to any
and all Priority Liens on any Collateral, in any case, subject to the Priority
Lien Cap as provided herein.

(c)It is acknowledged that, subject to the Priority Lien Cap, (i) the aggregate
amount of the Priority Lien Obligations may be increased from time to time
pursuant to the terms of the Priority Lien Documents, (ii) a portion of the
Priority Lien Obligations consists or may consist of indebtedness that is
revolving in nature, and the amount thereof that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed,
and (iii) (A) the Priority Lien Documents may be replaced, restated,
supplemented, restructured or otherwise amended or modified from time to time
and (B) the Priority Lien Obligations may be increased, extended, renewed,
replaced, restated, supplemented, restructured, repaid, refunded, refinanced or
otherwise amended or modified from time to time, and Additional Priority Lien
Obligations or Additional Junior Lien Obligations may be incurred, in the case
of the foregoing (A) and (B) all without affecting the subordination of the
Junior Liens hereunder or the provisions of this Agreement defining the relative
rights of the Priority Lien Secured Parties and

11

--------------------------------------------------------------------------------

 

the Junior Lien Secured Parties.  The lien priorities provided for herein shall
not be altered or otherwise affected by any amendment, modification, supplement,
extension, increase, renewal, restatement or replacement of either the Priority
Lien Obligations (or any part thereof) or the Junior Lien Obligations (or any
part thereof), by the release of any Collateral or of any guarantees for any
Priority Lien Obligations or by any action that any Secured Debt Representative
or Secured Party may take or fail to take in respect of any Collateral.

Section 2.02Prohibition on Contesting Liens, Marshalling, Etc.  Until the
Discharge of Priority Lien Obligations, neither the Junior Lien Representative
nor any other Junior Lien Secured Party will assert, and hereby waive, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or claim the benefit of any marshalling, appraisal, valuation,
or other similar right that may be available to a junior secured creditor with
respect to the Collateral or any similar rights a junior secured creditor may
have under applicable law.

Section 2.03No New Liens.  The parties hereto agree that, so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, (a) grant or
permit any additional Liens on any asset of a Grantor to secure any Junior Lien
Obligation, or take any action to perfect any additional Liens, unless it has
granted, or substantially concurrently therewith grants (or offers to grant), a
Lien on such asset of such Grantor in favor of the Priority Lien Agent to secure
the Priority Lien Obligations and has taken all actions required to perfect such
Liens; provided, however, the refusal or inability of the Priority Lien Agent to
accept such Lien will not prevent the Junior Lien Representative from taking the
Lien or (b) grant or permit any additional Liens on any asset of a Grantor to
secure any Priority Lien Obligation (other than Liens on Cash Collateral to the
extent the aggregate Priority Lien Obligations secured by such Cash Collateral
does not exceed the Priority Lien Cap), or take any action to perfect any
additional Liens, unless it has granted, or substantially concurrently therewith
grants (or offers to grant), a Lien on such asset of such Grantor in favor of
the Junior Lien Representative to secure the Junior Lien Obligations (or, in
respect of any Cash Collateral, to secure the Priority Lien Obligations) and has
taken all actions required to perfect such Liens; provided, however, the refusal
or inability of the Junior Lien Representative to accept such Lien will not
prevent the Priority Lien Agent from taking the Lien, with each such Lien as
described in this Section 2.03 to be subject to the provisions of this
Agreement.  To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, without limiting any other right
or remedy available to the Priority Lien Agent or the other Priority Lien
Secured Parties, the Junior Lien Representative, for itself and on behalf of the
other Junior Lien Secured Parties, agrees that any amounts received by or
distributed to any Junior Lien Secured Party, pursuant to or as a result of any
Lien granted in contravention of this Section 2.03 shall be subject to
Section 3.05(b).

Section 2.04Similar Collateral and Agreements.  The parties hereto acknowledge
and agree that it is their intention that the Priority Lien Collateral and the
Junior Lien Collateral be identical (other than Cash Collateral as provided in
Section 2.03).  In furtherance of the foregoing, the parties hereto agree (a) to
cooperate in good faith in order to determine, upon any reasonable request by
the Priority Lien Agent or the Junior Lien Representative, the specific assets
included in the Priority Lien Collateral and the Junior Lien Collateral, the
steps taken to perfect the Priority Liens and the Junior Liens thereon and the
identity of the respective parties obligated under the Priority Lien Documents
and the Junior Lien Documents in respect of the Priority Lien Obligations and
the Junior Lien Obligations, respectively, (b) that the Junior Lien Security
Documents creating Liens on the Junior Lien Collateral shall be in all material
respects the same forms of documents as the respective Priority Lien Security
Documents creating Liens on the Priority Lien Collateral other than (i) with
respect to the priority nature of the Liens created thereunder in such
Collateral, (ii) such other modifications to such Junior Lien Security Documents
which are less restrictive than the corresponding Priority Lien Security
Documents, (iii) provisions in the Junior Lien Security Documents which are
solely applicable to the rights and duties

12

--------------------------------------------------------------------------------

 

of the Junior Lien Representative, and (iv) with such deletions or modifications
of representations, warranties and covenants as are customary with respect to
security documents establishing Liens securing publicly traded debt securities,
(c) that at no time shall there be any Grantor that is an obligor in respect of
the Junior Lien Obligations that is not also an obligor in respect of the
Priority Lien Obligations, and (d) that at no time shall there be any Lien
(whether perfected or not) on any property of any Grantor to secure the Junior
Lien Obligations that is not also granted (and similarly perfected) to secure
the Priority Lien Obligations.

Section 2.05No Duties of Priority Lien Agent.  The Junior Lien Representative,
for itself and on behalf of each Junior Lien Secured Party, acknowledges and
agrees that neither the Priority Lien Agent nor any other Priority Lien Secured
Party shall have any duties or other obligations to any such Junior Lien Secured
Party with respect to any Collateral, other than to transfer to the Junior Lien
Representative any remaining Collateral and any proceeds of the sale or other
Disposition of any such Collateral remaining in its possession following the
associated Discharge of Priority Lien Obligations, in each case without
representation or warranty on the part of the Priority Lien Agent or any
Priority Lien Secured Party.  In furtherance of the foregoing, each Junior Lien
Secured Party acknowledges and agrees that until the Discharge of Priority Lien
Obligations (subject to the terms of Section 3.02, including the rights of the
Junior Lien Secured Parties following the expiration of any applicable
Standstill Period), the Priority Lien Agent shall be entitled, for the benefit
of the Priority Lien Secured Parties, to sell, transfer or otherwise Dispose of
or deal with such Collateral, as provided herein and in the Priority Lien
Documents, without regard to any Junior Lien or any rights to which the Junior
Lien Representative or any Junior Lien Secured Party would otherwise be entitled
as a result of such Junior Lien.  Without limiting the foregoing, the Junior
Lien Representative, for itself and on behalf of each Junior Lien Secured Party,
agrees that neither the Priority Lien Agent nor any other Priority Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Collateral, or to sell, Dispose of or otherwise liquidate all or any
portion of such Collateral, in any manner that would maximize the return to the
Junior Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Junior Lien Secured Parties from such
realization, sale, Disposition or liquidation.  The Junior Lien Representative,
for itself and on behalf of each Junior Lien Secured Party, hereby waives any
claim any Junior Lien Secured Party may now or hereafter have against the
Priority Lien Agent or any other Priority Lien Secured Party arising out of any
actions which the Priority Lien Agent or any other Priority Lien Secured Parties
take or omit to take (including actions with respect to the creation, perfection
or continuation of Liens on any Collateral, actions with respect to the
foreclosure upon, sale, release or depreciation of, or failure to realize upon,
any of the Collateral, and actions with respect to the collection of any claim
for all or any part of the Priority Lien Obligations from any account debtor,
guarantor or any other party) in accordance with this Agreement and the Priority
Lien Documents or the valuation, use, protection or release of any security for
the Priority Lien Obligations.

Section 2.06No Duties of Junior Lien Representative.  The Priority Lien Agent,
for itself and on behalf of each Priority Lien Secured Party, acknowledges and
agrees that neither the Junior Lien Representative nor any other Junior Lien
Secured Party shall have any duties or other obligations to such Priority Lien
Secured Party with respect to any Collateral, except as expressly set forth in
this Agreement.

ARTICLE III
ENFORCEMENT RIGHTS; PURCHASE OPTION

Section 3.01Limitation on Enforcement Action.  Prior to the Discharge of
Priority Lien Obligations, the Junior Lien Representative, for itself and on
behalf of each Junior Lien Secured Party, hereby agrees that, subject to
Section 3.05(b) and Section 4.07, neither the Junior Lien Representative nor any
other Junior Lien Secured Party shall commence any judicial or nonjudicial
foreclosure proceedings

13

--------------------------------------------------------------------------------

 

with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Collateral under any Junior Lien Security
Document, applicable law or otherwise (including but not limited to any right of
setoff), it being agreed that only the Priority Lien Agent, acting in accordance
with the applicable Priority Lien Documents, shall have the exclusive right (and
whether or not any Insolvency or Liquidation Proceeding has been commenced), to
take any such actions or exercise any such remedies, in each case, without any
consultation with or the consent of the Junior Lien Representative or any other
Junior Lien Secured Party.  In exercising rights and remedies with respect to
the Collateral, the Priority Lien Agent and the other Priority Lien Secured
Parties may enforce the provisions of the Priority Lien Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in their sole discretion and regardless of whether such exercise and enforcement
is adverse to the interest of any Junior Lien Secured Party.  Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy
Law.  Without limiting the generality of the foregoing, the Priority Lien Agent
will have the exclusive right to deal with that portion of the Collateral
consisting of deposit accounts, commodity accounts and securities accounts
(collectively “Accounts”), including exercising rights under control agreements
with respect to such Accounts.  The Junior Lien Representative, for itself and
on behalf of the other Junior Lien Secured Parties, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any Junior Lien
Security Document or any other Junior Lien Document shall be deemed to restrict
in any way the rights and remedies of the Priority Lien Agent or the other
Priority Lien Secured Parties with respect to the Collateral as set forth in
this Agreement.  Notwithstanding the foregoing, subject to Section 3.05, the
Junior Lien Representative, on behalf of the Junior Lien Secured Parties, may,
but will have no obligation to, take all such actions (not adverse to the
Priority Liens or the rights of the Priority Lien Agent and the Priority Lien
Secured Parties) it deems necessary to perfect or continue the perfection of the
Junior Liens in the Collateral or to create, preserve or protect (but not
enforce) the Junior Liens in the Collateral.  Nothing herein shall limit the
right or ability of the Junior Lien Secured Parties to (i) purchase (by credit
bid or otherwise) all or any portion of the Collateral in connection with any
enforcement of remedies by the Priority Lien Agent to the extent that, and so
long as, the Priority Lien Secured Parties receive payment in full in cash of
all Priority Lien Obligations (other than the Excess Priority Lien Obligations)
after giving effect thereto or (ii) file a proof of claim with respect to the
Junior Lien Obligations.

Section 3.02Standstill Periods; Permitted Enforcement Action.  

(a)Prior to the Discharge of Priority Lien Obligations and notwithstanding the
foregoing Section 3.01, both before and during an Insolvency or Liquidation
Proceeding: after a period of 180 days has elapsed (which period will be tolled
during any period in which the Priority Lien Agent is not entitled, on behalf of
the Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (i) any injunction issued by a
court of competent jurisdiction or (ii) the automatic stay or any other stay or
other prohibition in any Insolvency or Liquidation Proceeding) since the date on
which the Junior Lien Representative has delivered to the Priority Lien Agent
written notice of the acceleration of any series of Junior Lien Debt (the
“Standstill Period”), the Junior Lien Representative and the other Junior Lien
Secured Parties may enforce or exercise any rights or remedies with respect to
any Collateral; provided, that notwithstanding the expiration of the Standstill
Period or anything herein or in the Junior Lien Documents to the contrary, in no
event may the Junior Lien Representative or any other Junior Lien Secured Party
enforce or exercise any rights or remedies with respect to any Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding, if the
Priority Lien Agent on behalf of any or all of the Priority Lien Secured Parties
or any other Priority Lien Secured Party shall

14

--------------------------------------------------------------------------------

 

have commenced, and shall be diligently pursuing (or shall have sought or
requested relief from, or modification of, the automatic stay or any other stay
or other prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding (prompt written notice thereof to be given to the Junior
Lien Representatives by the Priority Lien Agent); provided, further, that, at
any time after the expiration of the Standstill Period, if neither the Priority
Lien Agent nor any other Priority Lien Secured Party shall have commenced and be
diligently pursuing (or shall have sought or requested relief from, or
modification of, the automatic stay or any other stay or other prohibition in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof) the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, and the
Junior Lien Representative shall have commenced the enforcement or exercise of
any rights or remedies with respect to any material portion of the Collateral or
any such action or proceeding, then for so long as the Junior Lien
Representative is diligently pursuing such rights or remedies, neither any
Priority Lien Secured Party nor the Priority Lien Agent shall take any action of
a similar nature (other than a joinder in connection with such action or
proceeding as may reasonably be considered necessary to preserve the rights of
the Priority Lien Secured Parties therein) with respect to such Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding.

(b)Anything to the contrary in this Article III or in any other provision of
this Agreement notwithstanding, Junior Lien Representative may:

(i)if an Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, file a claim or statement of interest with respect to the Junior
Lien Debt;

(ii)take any action (not adverse to the priority status of the Liens on the
Collateral securing the Priority Lien Debt, or the rights of Priority Lien Agent
or any other Priority Lien Secured Party to undertake enforcement actions with
respect to the Collateral or otherwise) in order to create or perfect its Lien
in and to the Collateral;

(iii)file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Lien Secured Parties, including any claims secured by the Collateral, if any;

(iv)file any pleadings, objections, motions or agreements which assert rights or
interests available to, or exercise rights as (to the extent not prohibited by
Section 4.07), unsecured creditors of the Grantors arising under any Insolvency
or Liquidation Proceeding or applicable non-bankruptcy law, in each case not
inconsistent with the terms of this Agreement;

(v)vote on any plan of reorganization and make any filings (including proofs of
claim) and arguments and motions that are, in each case, not in contravention of
the provisions of this Agreement, with respect to the Junior Lien Debt and the
Collateral;

(vi)seek to enforce any of the terms of the Junior Lien Loan Documents to the
extent not expressly prohibited by the other provisions of this Agreement;

(vii)join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial Lien enforcement proceeding with
respect to the Collateral initiated by Priority Lien Agent (or any Priority Lien
Secured Parties) to the extent that any such action could not reasonably be
expected, in any material respect, to restrain, hinder, limit, delay for any
material period or

15

--------------------------------------------------------------------------------

 

otherwise interfere with an enforcement action by Priority Lien Agent (it being
understood that neither Junior Lien Collateral Agent nor any Junior Lien Secured
Party shall be entitled to receive any proceeds of any Collateral unless
otherwise expressly permitted herein);

(viii)bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by Priority Lien Agent or any
Priority Lien Secured Party, or any sale of Collateral during an Insolvency
Proceeding; provided that such bid may only include a “credit bid” in respect of
any Junior Lien Debt to the extent that, and so long as, the Priority Lien
Secured Parties receive payment in full in cash of all Priority Lien Obligations
(other than the Excess Priority Lien Obligations) after giving effect thereto;
and

(ix)take or otherwise exercise any enforcement actions after the expiration of
the Standstill Period to the extent specifically permitted in the second proviso
to Section 3.02(a) or with the written consent of the Priority Lien Agent or as
required by a court of competent jurisdiction.

Section 3.03Insurance.  Unless and until the Discharge of Priority Lien
Obligations has occurred (subject to the terms of Section 3.02, including the
rights of the Junior Lien Secured Parties following expiration of any applicable
Standstill Period), the Priority Lien Agent shall have the sole and exclusive
right, subject to the rights of the Grantors under the Priority Lien Documents,
to adjust and settle claims in respect of Collateral under any insurance policy
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral.  Unless and until the Discharge of Priority Lien
Obligations has occurred, and subject to the rights of the Grantors under the
Priority Lien Documents, all proceeds of any such policy and any such award (or
any payments with respect to a deed in lieu of condemnation) in respect of the
Collateral shall be paid to the Priority Lien Agent pursuant to the terms of the
Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedging Obligations).  If the Junior Lien
Representative or any Junior Lien Secured Party shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of the foregoing, it shall pay such proceeds over to the Priority
Lien Agent.  In addition, if by virtue of being named as an additional insured
or loss payee of any insurance policy of any Grantor covering any of the
Collateral, the Junior Lien Representative or any other Junior Lien Secured
Party, shall have the right to adjust or settle any claim under any such
insurance policy, then unless and until the Discharge of Priority Lien
Obligations has occurred, the Junior Lien Representative and any such Junior
Lien Secured Party shall follow the instructions of the Priority Lien Agent, or
of the Grantors under the Priority Lien Documents to the extent the Priority
Lien Documents grant such Grantors the right to adjust or settle such claims,
with respect to such adjustment or settlement (subject to the terms of
Section 3.02, including the rights of the Junior Lien Secured Parties following
expiration of any applicable Standstill Period).

Section 3.04Notification of Release of Collateral.  Each of the Priority Lien
Agent and the Junior Lien Representative shall give prompt written notice to the
other Secured Debt Representatives of the Disposition of, and release of the
Lien on, any Collateral.  Such notice shall describe in reasonable detail the
subject Collateral, the parties involved in such Disposition or release, the
place, time manner and method thereof, and the consideration, if any, received
therefor; provided, however, that the failure to give any such notice shall not
in and of itself in any way impair the effectiveness of any such Disposition or
release.

Section 3.05No Interference; Payment Over.

(a)No Interference.  The Junior Lien Representative, for itself and on behalf of
each Junior Lien Secured Party, agrees that, whether or not an Insolvency or
Liquidation Proceeding has been commenced, each Junior Lien Secured Party
(i) will not take or cause to be taken any action the purpose

16

--------------------------------------------------------------------------------

 

or effect of which is, or could be, to make any Junior Lien pari passu with, or
to give such Junior Lien Secured Party any preference or priority relative to,
any Priority Lien with respect to the Collateral or any part thereof, (ii) will
not challenge or question in any proceeding the validity or enforceability of
any Priority Lien Obligations or Priority Lien Document, or the validity,
attachment, perfection or priority of any Priority Lien, or the validity or
enforceability of the priorities, rights or duties established by the provisions
of this Agreement, (iii) will not take or cause to be taken any action the
purpose or effect of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any foreclosure or
enforcement action or exercise of rights and remedied related to or sale,
transfer or other Disposition of the Collateral by any Priority Lien Secured
Party or the Priority Lien Agent acting on their behalf, (iv) shall have no
right to (A) direct the Priority Lien Agent or any other Priority Lien Secured
Party to exercise any right, remedy or power with respect to any Collateral or
(B) consent to the exercise by the Priority Lien Agent or any other Priority
Lien Secured Party of any right, remedy or power with respect to any Collateral,
(v) will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the Priority Lien Agent or other
Priority Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither the
Priority Lien Agent nor any other Priority Lien Secured Party shall be liable
for, any action taken or omitted to be taken by the Priority Lien Agent or other
Priority Lien Secured Party with respect to any Priority Lien Collateral,
(vi) will not seek, and hereby waives any right, to have any Collateral or any
part thereof marshaled upon any foreclosure or other Disposition of such
Collateral, (vii) will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement, (viii) will not object to, and hereby waives any right to object
to, forbearance by the Priority Lien Agent or any Priority Lien Secured Party,
and (ix) will not assert, and hereby waives, to the fullest extent permitted by
law, any right to demand, request, plead or otherwise assert or claim the
benefit of any marshalling, appraisal, valuation or other similar right that may
be available under applicable law with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable law; and

(b)Payment Over.  The Junior Lien Representative, for itself and on behalf of
each other Junior Lien Secured Party, hereby agrees that if any Junior Lien
Secured Party shall obtain possession of any Collateral or shall realize any
proceeds or payment in respect of any Collateral, pursuant to the exercise of
any rights or remedies with respect to the Collateral under any Junior Lien
Security Document, or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding, to the extent
permitted hereunder, at any time prior to the Discharge of Priority Lien
Obligations secured, or intended to be secured, by such Collateral, then it
shall hold such Collateral, proceeds or payment in trust for the Priority Lien
Agent and the other Priority Lien Secured Parties and transfer such Collateral,
proceeds or payment, as the case may be, to the Priority Lien Agent as promptly
as practicable.  Furthermore, the Junior Lien Representative shall, at the
Grantors’ expense, promptly send written notice to the Priority Lien Agent upon
receipt of such Collateral, proceeds or payment by any Junior Lien Secured Party
and within five (5) days after receipt by the Priority Lien Agent of such
written notice, shall deliver such Collateral, proceeds or payment to the
Priority Lien Agent in the same form as received, with any necessary
endorsements, or as court of competent jurisdiction may otherwise direct.  The
Priority Lien Agent is hereby authorized to make any such endorsements as agent
for the Junior Lien Representative or any other Junior Lien Secured Party.  The
Junior Lien Representative, for itself and on behalf of each other Junior Lien
Secured Party, agrees that if, at any time, it obtains written notice that all
or part of any payment with respect to any Priority Lien Obligations not
constituting Excess Priority Lien Obligations previously made shall be rescinded
for any reason whatsoever, it will promptly pay over to the Priority Lien Agent
any payment received by it and then in its possession or under its direct
control in respect of any such Priority Lien Collateral and shall promptly turn
any such Collateral then held by it over to the Priority Lien Agent, and the
provisions set forth in this Agreement will be reinstated as if such payment had
not been made, until the Discharge of Priority Lien Obligations.  All Junior
Liens will remain attached to and enforceable against all proceeds so held or

17

--------------------------------------------------------------------------------

 

remitted, subject to the priorities set forth in this Agreement.  Anything
contained herein to the contrary notwithstanding, this Section 3.05(b) shall not
apply to any proceeds of Collateral realized in a transaction not prohibited by
the Priority Lien Documents and as to which the possession or receipt thereof by
the Junior Lien Representative or any other Junior Lien Secured Party is
otherwise permitted by the Priority Lien Documents.  The Junior Lien
Representative, for itself and on behalf of each other Junior Lien Secured
Party, hereby appoints the Priority Lien Agent, and any officer or agent of the
Priority Lien Agent, with full power of substitution, the attorney-in-fact of
each Junior Lien Secured Party for the limited purpose of carrying out the
provisions of this Section 3.05(b) and taking any action and executing any
instrument that the Priority Lien Agent may deem necessary or advisable to
accomplish the purposes of this Section 3.05(b), which appointment is
irrevocable and coupled with an interest.

Section 3.06Purchase Option.

(a)Notwithstanding anything in this Agreement to the contrary, on or at any time
after (i) the commencement of an Insolvency or Liquidation Proceeding, (ii) the
acceleration of the Priority Lien Obligations, (iii) the exercise or undertaking
of any rights of set-off in respect of any Collateral by any Priority Lien
Secured Parties under any Priority Lien Document, (iv) the sixtieth (60th) day
after any event of default based on non-payment of principal under any Priority
Lien Document that has not been waived by the applicable Priority Lien Secured
Parties or (v) the delivery of any Section 363 Notice or the occurrence of any
Section 363 Event, each of the holders of the Junior Lien Debt and each of their
respective designated Affiliates (the “Junior Lien Purchasers”) will have the
several right, at their respective sole option, election and expense (but will
not be obligated), within sixty (60) days following any such event set forth in
clauses (i) through (v) above and upon prior written notice (the “Purchase
Notice”) to the Priority Lien Agent, to purchase from the Priority Lien Secured
Parties (A) all (but not less than all) Priority Lien Obligations (including
unfunded commitments) and (B) if applicable, all loans and letters of credit
(and related obligations, including interest, fees and expenses) provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing that are
outstanding on the date of such purchase.  Promptly following the receipt of
such notice, the Priority Lien Agent will deliver to the Junior Lien
Representative a statement of the amount of Priority Lien Debt, other Priority
Lien Obligations (including unfunded commitments) and DIP Financing (including
letters of credit, interest, fees, expenses and other obligations in respect of
such DIP Financing) provided by any of the Priority Lien Secured Parties, if
any, then outstanding and the amount of the cash collateral requested to be
delivered pursuant to Section 3.06(b)(ii) below.  The right to purchase provided
for in this Section 3.06 will expire unless, within 10 Business Days after the
receipt by the Junior Lien Representative of such notice from the Priority Lien
Agent, the Junior Lien Representative delivers to the Priority Lien Agent an
irrevocable commitment of the Junior Lien Purchasers to purchase (A) all (but
not less than all) of the Priority Lien Obligations (including unfunded
commitments) and (B) if applicable, all loans and letters of credit (and related
obligations, including interest, fees and expenses) provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing and to
otherwise complete such purchase on the terms set forth under this
Section 3.06.  Any such Purchase Notice shall (i) designate a purchase date,
(ii) set forth the identities (including legal names) of each of the Junior Lien
Purchasers together with their respective percentages of the Priority Lien
Obligations, unfunded commitments, and, if applicable, DIP Financing
obligations, to be purchased by such Persons, (iii) identify a replacement or
successor Priority Lien Agent that the Priority Lien Secured Parties (after
giving effect to the purchase) appoint pursuant to the Priority Lien Collateral
Trust Agreement, and (iv) state that such notice is deemed to be an irrevocable
offer to the Priority Lien Secured Parties to purchase such Priority Lien
Obligations on the terms set forth in this Agreement.  The Priority Lien Secured
Parties shall be entitled to rely in all respects upon the information set forth
in the Purchase Notice, including the identities (and legal names) of the Junior
Lien Purchasers, and shall otherwise be entitled to deal exclusively with the
Junior Lien Representative in connection with all aspects of the exercise of the
purchase option provided for in this Section 3.06.

18

--------------------------------------------------------------------------------

 

(b)On the date specified by the Junior Lien Representative (on behalf of the
Junior Lien Purchasers) in such irrevocable commitment (which shall not be less
than five Business Days nor more than twenty (20) Business Days, after the
receipt by the Priority Lien Agent of such irrevocable commitment), the Priority
Lien Secured Parties shall sell to the Junior Lien Purchasers (i) all (but not
less than all) Priority Lien Obligations (including unfunded commitments) and
(ii) if applicable, all loans and letters of credit (and related obligations,
including interest, fees and expenses)  provided by any of the Priority Lien
Secured Parties in connection with a DIP Financing that are outstanding on the
date of such sale, subject to any required approval of any Governmental
Authority then in effect, if any, and only if on the date of such sale, the
Priority Lien Agent receives the following:

(i)Payment in full in cash, as the purchase price for all Priority Lien
Obligations sold in such sale, of an amount equal to the full amount of (i) all
Priority Lien Obligations (excluding any outstanding letters of credit as
referred to in clause (ii) below) and (ii) if applicable, all loans and letters
of credit (and related obligations, including interest, fees and expenses)
provided by any of the Priority Lien Secured Parties in connection with a DIP
Financing then outstanding (including principal, interest, fees, reasonable
attorneys’ fees and legal expenses, but excluding contingent indemnification
obligations for which no claim or demand for payment has been made at or prior
to such time); provided that in the case of Hedging Obligations that constitute
Priority Lien Obligations the Junior Lien Purchasers shall cause the applicable
agreements governing such Hedging Obligations to be assigned and novated or, if
such agreements have been terminated, such purchase price shall include an
amount equal to the sum of any unpaid amounts then due in respect of such
Hedging Obligations, calculated using the market quotation method and after
giving effect to any netting arrangements;

(ii)a cash collateral deposit in such amount as the applicable Priority Lien
Secured Parties that hold letters of credit determine is reasonably necessary to
secure the payment of any outstanding letters of credit constituting Priority
Lien Obligations that may become due and payable after such sale (but not in any
event in an amount greater than one hundred five percent (105%) of the amount
then reasonably estimated to be the aggregate outstanding amount of such letters
of credit at such time), which cash collateral shall be (A) held by such
applicable Priority Lien Secured Party as security solely to reimburse the
issuers of such letters of credit that become due and payable after such sale
and any fees and expenses incurred in connection with such letters of credit and
(B) returned to the Junior Lien Representative (except as may otherwise be
required by applicable law or any order of any court or other Governmental
Authority) promptly after the expiration or termination from time to time of all
payment contingencies affecting such letters of credit; and

(iii)any agreements, documents or instruments which the Priority Lien Secured
Parties may reasonably request pursuant to which the Junior Lien Representative
and the Junior Lien Purchasers in such sale expressly assume and adopt all of
the obligations of the Priority Lien Agent and the Priority Lien Secured Parties
under the Priority Lien Documents and in connection with loans (and related
obligations, including interest, fees and expenses) provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing on and after
the date of the purchase and sale and the Junior Lien Representative (or any
other representative appointed by the holders of a majority in aggregate
principal amount of the Junior Lien Indenture Notes then outstanding) becomes a
successor agent thereunder.

(c)Such purchase of the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing shall be made on a pro rata basis among the
Junior Lien Purchasers giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder according to each such Junior
Lien Purchaser’s portion of the Junior Lien Debt outstanding on the date of
purchase or such portion as such Junior Lien Purchasers may otherwise agree
among themselves.  Such purchase price and

19

--------------------------------------------------------------------------------

 

cash collateral shall be remitted by wire transfer in federal funds to such bank
account of the Priority Lien Agent as the Priority Lien Agent may designate in
writing to the Junior Lien Representative for such purpose.  Interest shall be
calculated to but excluding the Business Day on which such sale occurs if the
amounts so paid by the Junior Lien Purchasers to the bank account designated by
the Priority Lien Agent are received in such bank account prior to 12:00 noon,
New York City time, and interest shall be calculated to and including such
Business Day if the amounts so paid by the Junior Lien Purchasers to the bank
account designated by the Priority Lien Agent are received in such bank account
later than 12:00 noon, New York City time.

(d)Such sale shall be expressly made without representation or warranty of any
kind by the Priority Lien Agent or the Priority Lien Secured Parties as to the
Priority Lien Obligations, the Collateral or otherwise and without recourse to
the Priority Lien Agent or any Priority Lien Secured Party, except that the
Priority Lien Secured Parties shall represent and warrant severally as to the
Priority Lien Obligations (including unfunded commitments) and any loans and
letters of credit provided by any of the Priority Lien Secured Parties in
connection with a DIP Financing then owing to it: (i) that such applicable
Priority Lien Secured Party owns such Priority Lien Obligations (including
unfunded commitments) and any loans and letters of credit provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing; and (ii) that
such applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.

(e)After such sale becomes effective, the outstanding letters of credit will
remain enforceable against the issuers thereof and will remain secured by the
Priority Liens upon the Collateral in accordance with the applicable provisions
of the Priority Lien Documents as in effect at the time of such sale, and the
issuers of letters of credit will remain entitled to the benefit of the Priority
Liens upon the Collateral and sharing rights in the proceeds thereof in
accordance with the provisions of the Priority Lien Documents as in effect at
the time of such sale, as fully as if the sale of the Priority Lien Debt had not
been made, but only the Person or successor agent to whom the Priority Liens are
transferred in such sale will have the right to foreclose upon or otherwise
enforce the Priority Liens and only the Junior Lien Purchasers in the sale will
have the right to direct such Person or successor as to matters relating to the
foreclosure or other enforcement of the Priority Liens.

(f)Each Grantor irrevocably consents to any assignment effected to one or more
Junior Lien Purchasers pursuant to this Section 3.06 (so long as they meet all
eligibility standards contained in all relevant Priority Lien Documents, other
than obtaining the consent of any Grantor to an assignment to the extent
required by such Priority Lien Documents) for purposes of all Priority Lien
Documents and hereby agrees that no further consent from such Grantor shall be
required.

(g)Notwithstanding the foregoing, the Priority Lien Agent and the Priority Lien
Secured Parties shall retain any and all rights with respect to indemnification,
reimbursement and other similar contingent obligations under the Priority Lien
Collateral Trust Agreement, the Priority Lien Documents, the Hedge Agreements or
any agreement governing Cash Management Obligations that are expressly stated to
survive the termination of such applicable document, contract or agreement.

ARTICLE IV
OTHER AGREEMENTS

Section 4.01Release of Liens; Automatic Release of Junior Liens.  (a) Prior to
the Discharge of Priority Lien Obligations, the Junior Lien Representative, for
itself and on behalf of each other Junior Lien Secured Party, agrees that, in
the event the Priority Lien Agent or the requisite Priority Lien Secured Parties
under the Priority Lien Documents release the Priority Lien on any Collateral,
the Junior Lien on such Collateral shall terminate and be released automatically
and without further action if (i) such release

20

--------------------------------------------------------------------------------

 

is permitted under the Junior Lien Documents, (ii) such release is effected in
connection with the Priority Lien Agent’s foreclosure upon, or other exercise of
rights or remedies with respect to, such Collateral, or (iii) such release is
effected in connection with a sale or other Disposition of any Collateral (or
any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the requisite Priority Lien Secured Parties
under the Priority Lien Documents shall have consented to such sale or
Disposition of such Collateral; provided that, in the case of each of
clauses (i), (ii) and (iii), the Junior Liens on such Collateral shall attach to
(and shall remain subject and subordinate to all Priority Liens securing
Priority Lien Obligations, subject to the Priority Lien Cap) any proceeds of a
sale, transfer or other Disposition of Collateral not paid to the Priority Lien
Secured Parties or that remain after the Discharge of Priority Lien
Obligations.  

(b)The Junior Lien Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such releases and other instruments as
shall reasonably be requested by the Priority Lien Agent to evidence and confirm
any release of Collateral provided for in this Section 4.01 and hereby appoints
the Priority Lien Agent, and any officer or agent of the Priority Lien Agent,
with full power of substitution, the attorney-in-fact of each Junior Lien
Secured Party for the limited purpose of carrying out the provisions of this
Section 4.01 and taking any action and executing any instrument that may be
necessary or advisable to accomplish the purposes of this Section 4.01, which
appointment is irrevocable and coupled with an interest.

Section 4.02Certain Agreements With Respect to Insolvency or Liquidation
Proceedings.  

(a) The parties hereto acknowledge that this Agreement is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code and shall continue in
full force and effect, notwithstanding the commencement of any Insolvency or
Liquidation Proceeding by or against the Company or any other Grantor or any of
their respective subsidiaries or any action taken in such Insolvency or
Liquidation Proceeding, including any attempted rejection under Section 365 of
the Bankruptcy Code.  All references in this Agreement to the Company or any of
its subsidiaries or any other Grantor will include such Person or Persons as a
debtor‑in‑possession and any receiver or trustee for such Person or Persons in
an Insolvency or Liquidation Proceeding.  For the purposes of this Section 4.02,
unless otherwise provided herein, clauses (b) through and including (o) shall be
in full force and effect prior to the Discharge of Priority Lien Obligations.

(b)If the Company or any other Grantor or any of their respective subsidiaries
shall become subject to any Insolvency or Liquidation Proceeding and shall, as
debtor(s)‑in‑possession, or if any receiver or trustee for such Person or
Persons shall, move for approval of financing (“DIP Financing”) to be provided
by one or more lenders under Section 364 of the Bankruptcy Code and/or the use
of cash collateral under Section 363 of the Bankruptcy Code, the Junior Lien
Representative, for itself and on behalf of each Junior Lien Secured Party,
agrees that neither it nor any other Junior Lien Secured Party will raise any
objection to, contest or oppose, and each Junior Lien Secured Party will waive
any claim such Person may now or hereafter have related to or in connection
with, any such financing or to the Liens on the Collateral securing the same
(“DIP Financing Liens”), or any use, sale or lease of cash collateral that
constitutes Collateral or to any grant of administrative expense priority under
Section 364 of the Bankruptcy Code, unless (A) the Priority Lien Agent or the
Priority Lien Secured Parties oppose or object to such DIP Financing or such DIP
Financing Liens or such use of cash collateral, (B) the maximum principal amount
of indebtedness permitted under such DIP Financing exceeds the sum of (I) the
amount of Priority Lien Obligations refinanced with the proceeds thereof (not
including the amount of any Excess Priority Lien Obligations) and (II) $15.0
million, or (C) the terms of such DIP Financing provide for the sale of a
substantial part of the Collateral (other than a sale or disposition pursuant to
Section 363 of the Bankruptcy Code and with respect to which the Junior Lien
Secured Parties are deemed to have consented pursuant to Section 4.02(d)) or
require the confirmation of a plan of

21

--------------------------------------------------------------------------------

 

reorganization containing specific terms or provisions (other than repayment in
cash of such DIP Financing on the effective date thereof).  To the extent such
DIP Financing Liens are senior to, or rank pari passu with, the Priority Liens,
the Junior Lien Representative will, for itself and on behalf of the other
Junior Lien Secured Parties, subordinate the Junior Liens on the Collateral to
the Priority Liens and to such DIP Financing Liens, so long as the Junior Lien
Representative, on behalf of the Junior Lien Secured Parties, retains Liens on
all the Collateral, including proceeds thereof arising after the commencement of
any Insolvency or Liquidation Proceeding, with the same priority relative to the
Priority Liens as existed prior to the commencement of the case under the
Bankruptcy Code.

(c)Prior to the Discharge of Priority Lien Obligations, without the written
consent of the Priority Lien Agent which consent is in its sole discretion, the
Junior Lien Representative, for itself and on behalf of each Junior Lien Secured
Party, agrees not to propose, support or enter into any DIP Financing.

(d)The Junior Lien Representative, for itself and on behalf of each Junior Lien
Secured Party, agrees that it shall be deemed to have consented to, and shall
not object to, oppose or contest (or join with or support any other party
objecting to, opposing or contesting) a sale or other Disposition, a motion to
sell or Dispose or the bidding procedure for such sale or Disposition of any
Collateral (or any portion thereof) under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy Code (any such sale or motion, a “Section
363 Event” and any notice or ruling issued by a court of competent jurisdiction
in respect of such Section 363 Event, a “Section 363 Notice”) if the requisite
Priority Lien Secured Parties under the Priority Lien Documents shall have
consented to such sale or Disposition, such motion to sell or Dispose or such
bidding procedure for such sale or Disposition of such Collateral and all
Priority Liens and Junior Liens will attach to the proceeds of the sale in the
same respective priorities as set forth in this Agreement.  Notwithstanding the
foregoing in this Section 4.02(d), if the Junior Lien Purchasers have exercised
their purchase option (or have committed to exercise their purchase option)
pursuant to Section 3.06(a), Section 363 Objections shall be permitted to be
made by the Junior Lien Representative or any Junior Lien Secured Party, but
only so long as the Junior Lien Purchasers shall not have defaulted on their
obligations to consummate the purchase of the Priority Lien Debt and other
obligations contemplated by Section 3.06.

(e)The Junior Lien Representative, for itself and on behalf of each other Junior
Lien Secured Party, waives any claim that it may now or hereafter have against
the Priority Lien Agent or any other Priority Lien Secured Party arising out of
any DIP Financing Liens (that is granted in a manner that is consistent with
this Agreement) or administrative expense priority under Section 364 of the
Bankruptcy Code.

(f)The Junior Lien Representative, for itself and on behalf of each other Junior
Lien Secured Party, agrees that neither the Junior Lien Representative nor any
other Junior Lien Secured Party will file or prosecute in any Insolvency or
Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (i) any request by the Priority Lien Agent or any other
Priority Lien Secured Party for adequate protection or (ii) any objection by the
Priority Lien Agent or any other Priority Lien Secured Party to any motion,
relief, action or proceeding based on the Priority Lien Agent or Priority Lien
Secured Parties claiming a lack of adequate protection, except that the Junior
Lien Secured Parties may:

(i)freely seek and obtain relief granting adequate protection in the form of a
replacement Lien co‑extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens as existed prior to the commencement of the

22

--------------------------------------------------------------------------------

 

Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Priority Lien Secured
Parties; and

(ii)freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations;

(g)The Junior Lien Representative, for itself and on behalf of each other Junior
Lien Secured Party, waives any claim it or any such other Junior Lien Secured
Party may now or hereafter have against the Priority Lien Agent or any other
Priority Lien Secured Party (or their representatives) arising out of any
election by the Priority Lien Agent or any Priority Lien Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code.

(h)The Junior Lien Representative, for itself and on behalf of each other Junior
Lien Secured Party, agrees that in any Insolvency or Liquidation Proceeding,
neither the Junior Lien Representative nor any other Junior Lien Secured Party
shall support or vote to accept any plan of reorganization or disclosure
statement of the Company or any other Grantor unless (i) such plan is accepted
by the Class of Priority Lien Secured Parties in accordance with Section 1126(c)
of the Bankruptcy Code or otherwise provides for the payment in full in cash of
all Priority Lien Obligations (including all post‑petition interest approved by
the bankruptcy court, fees and expenses and cash collateralization of all
letters of credit) on the effective date of such plan of reorganization, or
(ii) such plan provides on account of the Priority Lien Secured Parties for the
retention by the Priority Lien Agent, for the benefit of the Priority Lien
Secured Parties, of the Liens on the Collateral securing the Priority Lien
Obligations, and on all proceeds thereof whenever received, and such plan also
provides that any Liens retained by, or granted to, the Junior Lien
Representative are only on property securing the Priority Lien Obligations and
shall have the same relative priority with respect to the Collateral or other
property, respectively, as provided in this Agreement with respect to the
Collateral.  Except as provided herein, the Junior Lien Secured Parties shall
remain entitled to vote their claims in any such Insolvency or Liquidation
Proceeding.

(i)The Junior Lien Representative, for itself and on behalf of each other Junior
Lien Secured Party, agrees that, subject to the provisions of Section 3.02,
neither the Junior Lien Representative nor any other Junior Lien Secured Party,
shall seek relief, pursuant to Section 362(d) of the Bankruptcy Code or
otherwise, from the automatic stay of Section 362(a) of the Bankruptcy Code or
from any other stay in any Insolvency or Liquidation Proceeding in respect of
the Collateral without the prior written consent of the Priority Lien Agent,
which consent is in its sole discretion.

(j)Without the express written consent of the Priority Lien Agent, which consent
is in its sole discretion, neither the Junior Lien Representative nor any other
Junior Lien Secured Party shall (or shall join with or support any other party
in opposing, objecting to or contesting, as the case may be), in any Insolvency
or Liquidation Proceeding involving any Grantor, (i) oppose, object to or
contest the determination of the extent of or validity of any Liens held by any
Priority Lien Secured Party or the value of any claims of any such holder under
Section 506(a) of the Bankruptcy Code or otherwise or (ii) oppose, object to or
contest the payment to the Priority Lien Secured Parties of interest, fees or
expenses, or to the cash collateralization of letters of credit under
Section 506(b) of the Bankruptcy Code.

(k)Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Junior
Lien Representative, for itself and on behalf of each other Junior Lien Secured
Party, agrees that, any distribution or recovery they may receive in respect of
any

23

--------------------------------------------------------------------------------

 

Collateral shall be segregated and held in trust and forthwith paid over,
subject to the requirements of Section 6.01(a), to the Priority Lien Agent for
the benefit of the Priority Lien Secured Parties in the same form as received
without recourse, representation or warranty (other than a representation of the
Junior Lien Representative that it has not otherwise sold, assigned, transferred
or pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct.  The Junior Lien Representative, for itself and on behalf of
each other Junior Lien Secured Party, hereby appoints the Priority Lien Agent,
and any officer or agent of the Priority Lien Agent, with full power of
substitution, the attorney-in-fact of each Junior Lien Secured Party for the
limited purpose of carrying out the provisions of this Section 4.02(k) and
taking any action and executing any instrument that may be necessary or
advisable to accomplish the purposes of this Section 4.02(k), which appointment
is irrevocable and coupled with an interest.

(l)Without the consent of the Priority Lien Agent which is in its sole
discretion, the Junior Lien Representative, for itself and on behalf of each
other Junior Lien Secured Party, agrees it will not file or join an involuntary
bankruptcy petition or seek the appointment of an examiner or a trustee for the
Company and other Grantor or any of their respective subsidiaries.

(m)Neither Priority Lien Agent nor any other Priority Lien Secured Party shall
oppose or challenge any claim by the Junior Lien Representative or any other
Junior Lien Secured Party for the allowance or payment in any Insolvency or
Liquidation Proceeding of Junior Lien Obligations consisting of post-petition
interest, fees or expenses pursuant to Section 506(b) of the Bankruptcy Code, to
the extent of the value of the Junior Liens on the Collateral, provided that if
the Priority Lien Agent or any other Priority Lien Secured Party shall have made
any such claim, such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by the Junior Lien
Representative or any Junior Lien Secured Party, as applicable.

(n)The Junior Lien Representative, for itself and on behalf of each other Junior
Lien Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Priority Lien
Secured Party or any of the Collateral.

(o)Each of the Priority Lien Agent, on behalf of the Priority Lien Secured
Parties, and the Junior Lien Representative on behalf of the Junior Lien Secured
Parties, acknowledges and agrees that (a) the grants of Liens pursuant to the
Priority Lien Documents and the Junior Lien Documents constitute two separate
and distinct grants of Liens and (b) because of, among other things, their
differing rights in the Collateral, the Priority Lien Obligations and the Junior
Lien Obligations are fundamentally different from each other, are not
substantially similar to the Priority Lien Obligations within the meaning of
Bankruptcy Code Section 1122(a), and must be separately classified in any plan
of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding.  To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims against the
Secured Parties in respect of the Collateral constitute only one secured claim
or are properly classified in one class (rather than separate claims or classes
of first lien and second lien secured claims), then the Junior Lien
Representative, for itself and on behalf of the other Junior Lien Secured
Parties, hereby acknowledges and agrees that all distributions shall be made in
accordance with Section 6.01 of this Agreement as if there were separate classes
of first lien and second lien secured claims against the Company and/or other
Grantors in respect of the Collateral with the effect being that (1) to the
extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Junior Lien Secured Parties), the
Priority Lien Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest (whether at
the default rate as set forth in the applicable Priority Lien Documents or
otherwise in accordance with the Priority Lien Documents) (excluding, for the
avoidance of doubt, any Excess Priority Lien Obligations) before any
distribution is made in respect of the claims held by the Junior Lien Secured

24

--------------------------------------------------------------------------------

 

Parties, and (2) in accordance with Section 3.05(b), each Junior Lien Secured
Party shall hold in trust for the benefit of the Priority Lien Secured Parties
and forthwith turn over to the Priority Lien Agent for the benefit of the
Priority Lien Secured Parties amounts otherwise received or receivable by such
Junior Lien Secured Party to the extent necessary to effectuate the intent of
this section and this Agreement, even if such turnover has the effect of
reducing the claim or recovery of the Junior Lien Secured Parties.  Nothing
contained herein shall constitute an agreement or an acknowledgment by any party
hereto or any Person bound hereby that all of the Priority Lien Obligations are
to be classified as a single class or that all of the Priority Lien Obligations
are substantially similar to each other.  

Section 4.03Reinstatement.  If any Priority Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount (a “Recovery”) for any reason
whatsoever, then the Priority Lien Obligations shall be reinstated to the extent
of such Recovery and the Priority Lien Secured Parties shall be entitled to a
reinstatement of Priority Lien Obligations with respect to all such recovered
amounts.  The Junior Lien Representative, for itself and on behalf of each other
Junior Lien Secured Party, agrees that if, at any time, a Junior Lien Secured
Party receives notice of any Recovery, the Junior Lien Representative or any
other Junior Lien Secured Party shall promptly pay over to the Priority Lien
Agent any payment received by it and then in its possession or under its control
in respect of any Collateral subject to any Priority Lien securing such Priority
Lien Obligations and shall promptly turn any Collateral subject to any such
Priority Lien then held by it over to the Priority Lien Agent, and the
provisions set forth in this Agreement shall be reinstated as if such payment
had not been made.  If this Agreement shall have been terminated prior to any
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.  Any amounts received by the Junior Lien Representative or any
other Junior Lien Secured Party and then in its possession or under its control
on account of the Junior Lien Obligations, after the termination of this
Agreement shall, in the event of a reinstatement of this Agreement pursuant to
this Section 4.03 and to the extent consistent with Section 6.01(a), be held in
trust for and paid over to the Priority Lien Agent for the benefit of the
Priority Lien Secured Parties for application to the reinstated Priority Lien
Obligations until the discharge thereof.  This Section 4.03 shall survive
termination of this Agreement.

Section 4.04Refinancings; Additional Priority Lien Debt and Additional Junior
Lien Debt.  

(a)The Priority Lien Obligations and the Junior Lien Obligations may be
refinanced or replaced, in whole or in part, by, and the Company may otherwise
incur, any Additional Priority Lien Debt or Additional Junior Lien Debt, as the
case may be, and Additional Priority Lien Obligations or Additional Junior Lien
Obligations may be incurred, in each case, subject to the requirements specified
in this Agreement, but, without notice to, or the consent of any Secured Party,
all without affecting the Lien priorities provided for herein or the other
provisions hereof; provided, that:

(i)in the case of any Additional Priority Lien Debt, (A) the Priority Lien Agent
shall receive on or prior to incurrence of such indebtedness, a joinder
agreement to the Priority Lien Collateral Trust Agreement and (B) (x) the
aggregate outstanding principal amount of the Priority Lien Obligations, after
giving effect to the incurrence of such Additional Priority Lien Debt, shall not
exceed the Priority Lien Cap and (y) such Additional Priority Lien Debt
satisfies any applicable requirements of the Priority Lien Collateral Trust
Agreement; and

(ii)the Priority Lien Agent and Junior Lien Representative shall have received
(A) an Officers’ Certificate from the Company stating that (x) the incurrence
thereof is permitted by this Agreement and each applicable Secured Debt Document
to be incurred, (y) such Additional Priority Lien Debt or Additional Junior Lien
Debt is designated by the Company as “Priority Lien Debt”

25

--------------------------------------------------------------------------------

 

or “Junior Lien Debt”, as applicable, for the purposes of the Secured Debt
Documents and this Agreement; provided that no Series of Secured Debt may be
designated as more than one of Priority Lien Debt or Junior Lien Debt and (z)
the requirements of Section 4.06 have been satisfied, and (B) in the case of any
Additional Junior Lien Debt, a Priority Confirmation Joinder from the holders or
lenders of any indebtedness that refinanced or replaced the Junior Lien
Obligations (or an authorized agent, trustee or other representative on their
behalf).

(b)the Company will be permitted to designate as an additional holder of Junior
Lien Obligations hereunder each Person who is, or who becomes, the registered
holder of Junior Lien Debt incurred by the Company after the date of this
Agreement in accordance with the terms of all applicable Secured Debt
Documents.  The Company may effect such designation by delivering to the
Priority Lien Agent and the Junior Lien Representative, each of the following:

(i)an Officers’ Certificate stating that the Company intends to incur Additional
Junior Lien Obligations which will be Junior Lien Debt, which will be permitted
by each applicable Secured Debt Document to be incurred and secured by a Junior
Lien equally and ratably with all previously existing and future Junior Lien
Debt;

(ii)an authorized agent, trustee or other representative on behalf of the
holders or lenders of any Additional Junior Lien Obligations must be designated
as an additional holder of Secured Obligations hereunder and must, prior to such
designation, sign and deliver on behalf of the holders or lenders of such
Additional Junior Lien Obligations a Priority Confirmation Joinder, and, to the
extent necessary or appropriate to facilitate such transaction, a new
intercreditor agreement substantially similar to this Agreement, as in effect on
the date hereof; and

(iii)evidence that the Company has duly authorized, executed (if applicable) and
recorded (or caused to be recorded) in each appropriate governmental office all
relevant filings and recordations deemed necessary by the Company and the holder
of such Additional Junior Lien Obligations or its Secured Debt Representative,
to ensure that the Additional Junior Lien Obligations are secured by the
Collateral in accordance with the Junior Lien Security Documents (provided that
such filings and recordings may be authorized, executed and recorded following
any incurrence on a post-closing basis if permitted by the Junior Lien
Representative for such Additional Junior Lien Obligations).

For the avoidance of doubt, the deliveries set forth in clauses (i) through
(iii) of Section 4.04(b) shall not be required (and shall be deemed satisfied)
in connection with an issuance of additional Junior Lien Indenture Notes.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Company or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Secured Debt Document.

Each of the then-exiting Priority Lien Agent and the Junior Lien Representative
shall be authorized to execute and deliver such documents and agreements
(including amendments or supplements to this Agreement) as such holders,
lenders, agent, trustee or other representative may reasonably request to give
effect to any such Replacement or any incurrence of Additional Junior Lien
Obligations, it being understood that the Priority Lien Agent and the Junior
Lien Representative or (if permitted by the terms of the applicable Secured Debt
Documents) the Grantors, without the consent of any other Secured Party or (in
the case of the Grantors) one or more Secured Debt Representatives, may amend,
supplement, modify or restate this Agreement to the extent necessary or
appropriate to facilitate such amendments or supplements to effect

26

--------------------------------------------------------------------------------

 

such Replacement or incurrence all at the expense of the Grantors.  Upon the
consummation of such Replacement or incurrence and the execution and delivery of
the documents and agreements contemplated in the preceding sentence, the holders
or lenders of such indebtedness and any authorized agent, trustee or other
representative thereof shall be entitled to the benefits of this Agreement.

Section 4.05Amendments to Junior Lien Documents.  Prior to the Discharge of
Priority Lien Obligations, without the prior written consent of the Priority
Lien Agent, no Junior Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Junior Lien Document, would (i) adversely affect the lien
priority rights of the Priority Lien Secured Parties or the rights of the
Priority Lien Secured Parties to receive payments owing pursuant to the Priority
Lien Documents, (ii) except as otherwise provided for in this Agreement, add any
Liens securing the Collateral granted under the Junior Lien Security Documents,
(iii) confer any additional rights on the Junior Lien Representative or any
other Junior Lien Secured Party in a manner adverse to the Priority Lien Secured
Parties, or (iv) contravene the provisions of this Agreement or the Priority
Lien Documents.

Section 4.06Legends.  Each of (a) the Priority Lien Agent acknowledges with
respect to the Priority Lien Security Documents to which it is a party and
executed after the date of this Agreement, and (b) the Junior Lien
Representative acknowledges that each Junior Lien Facility and the Junior Lien
Documents (other than control agreements to which both the Priority Lien Agent
and the Junior Lien Representative are parties) and each associated Security
Document (other than control agreements to which both the Priority Lien Agent
and the Junior Lien Representative are parties) granting any security interest
in the Collateral will contain the appropriate legend set forth on Annex I.

Section 4.07Junior Lien Secured Parties Rights as Unsecured Creditors; Judgment
Lien Creditor.  Both before and during an Insolvency or Liquidation Proceeding,
any of the Junior Lien Secured Parties may take any actions and exercise any and
all rights that would be available to a holder of unsecured claims; provided,
however, that the Junior Lien Secured Parties may not take any of the actions
prohibited by Section 3.05(a) or Section 4.02 or any other provisions in this
Agreement; provided, further, that in the event that any of the Junior Lien
Secured Parties becomes a judgment lien creditor in respect of any Collateral as
a result of its enforcement of its rights as an unsecured creditor with respect
to the Junior Lien Obligations, such judgment lien shall be subject to the terms
of this Agreement for all purposes (including in relation to the Priority Lien
Obligations) as the Junior Liens are subject to this Agreement.

Section 4.08Postponement of Subrogation.  The Junior Lien Representative, for
itself and on behalf of each other Junior Lien Secured Party, hereby agrees that
no payment or distribution to any Priority Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Junior Lien Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Priority Lien Obligations shall have occurred.  Following the Discharge of
Priority Lien Obligations, but subject to the reinstatement as provided in
Section 4.03, each Priority Lien Secured Party will execute such documents,
agreements, and instruments as any Junior Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Priority Lien Obligations resulting from payments or
distributions to such Priority Lien Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Priority Lien Secured Party are paid by
such Person upon request for payment thereof.

Section 4.09Acknowledgment by the Secured Debt Representatives.  Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Parties and the Junior Lien Representative, for itself and on behalf of the
other Junior Lien Secured Parties, hereby acknowledges that this Agreement is a
material inducement to enter into the transactions, that the Junior Lien

27

--------------------------------------------------------------------------------

 

Representative has relied on this Agreement to enter into the Junior Lien
Facility and all documentation related thereto, and that each will continue to
rely on this Agreement in their related future dealings.

ARTICLE V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

Section 5.01General.  Prior to the Discharge of Priority Lien Obligations, the
Priority Lien Agent agrees that if it shall at any time hold a Priority Lien on
any Collateral that can be perfected by the possession or control of such
Collateral or of any Account in which such Collateral is held, and if such
Collateral or any such Account is in fact in the possession or under the control
of the Priority Lien Agent, the Priority Lien Agent will serve as gratuitous
bailee for the Junior Lien Representative for the sole purpose of perfecting the
Junior Lien of the Junior Lien Representative on such Collateral.  It is agreed
that the obligations of the Priority Lien Agent and the rights of the Junior
Lien Representative and the other Junior Lien Secured Parties in connection with
any such bailment arrangement will be in all respects subject to the provisions
of Article II.  Notwithstanding anything to the contrary herein, the Priority
Lien Agent will be deemed to make no representation as to the adequacy of the
steps taken by it to perfect the Junior Lien on any such Collateral and shall
have no responsibility, duty, obligation or liability to the Junior Lien
Representative, any other Junior Lien Secured Party or any other Person for such
perfection or failure to perfect, it being understood that the sole purpose of
this Article is to enable the Junior Lien Secured Parties to obtain a perfected
Junior Lien in such Collateral to the extent, if any, that such perfection
results from the possession or control of such Collateral or any such Account by
the Priority Lien Agent.  The Priority Lien Agent acting pursuant to this
Section 5.01 shall not have by reason of the Priority Lien Security Documents,
the Junior Lien Security Documents, this Agreement or any other document or
theory, a fiduciary relationship in respect of any Priority Lien Secured Party,
the Junior Lien Representative or any Junior Lien Secured Party.  Except as
specifically provided herein, until the Discharge of Priority Lien Obligations,
the Priority Lien Agent shall be entitled to deal with such Collateral and
Accounts in accordance with the terms of this Agreement and the other Priority
Lien Documents as if the Junior Liens did not exist.  The Priority Lien Agent
shall not be required to take any such action requested by the Junior Lien
Representative pursuant to this Section 5.01 that the Priority Lien Agent in
good faith believes exposes it to any liability for expenses or other amounts,
unless the Priority Lien Agent receives an indemnity with respect to such action
reasonably satisfactory to it from the Junior Lien Representative and Junior
Lien Secured Parties.  Subject to Section 4.03, from and after the Discharge of
Priority Lien Obligations, the Priority Lien Agent shall take all such actions
in its power as shall reasonably be requested by the Junior Lien Representative
(at the sole cost and expense of the Grantors) to transfer possession or control
of such Collateral or any such Account (in each case to the extent the Junior
Lien Representative has a Lien on such Collateral or Account after giving effect
to any prior or concurrent releases of Liens) to the Junior Lien Representative
for the benefit of all Junior Lien Secured Parties.  From and after the
Discharge of Junior Lien Obligations, and to the extent any Excess Priority Lien
Obligations are outstanding, the Junior Lien Representative shall take all such
actions in its power as shall reasonably be requested by the Priority Lien Agent
(at the sole cost and expense of the Grantors) to transfer possession or control
of such Collateral or any such Account (in each case to the extent the Priority
Lien Agent has a Lien on such Collateral or Account after giving effect to any
prior or concurrent releases of Liens) to the Priority Lien Agent for the
benefit of all Priority Lien Secured Parties.

Section 5.02Deposit Accounts.  Prior to the Discharge of Priority Lien
Obligations, to the extent that any Account is under the control of the Priority
Lien Agent at any time (within the meaning of the term “control” as relates to
Accounts under Articles 8 and 9 of the New York UCC), the Priority Lien Agent
will act as gratuitous bailee for the Junior Lien Representative for the purpose
of perfecting the Liens of the Junior Lien Secured Parties in such Accounts and
the cash and other assets therein as provided in Section 3.01 (but will have no
duty, responsibility or obligation to the Junior Lien Secured Parties
(including, without limitation, any duty, responsibility or obligation as to the
maintenance of such

28

--------------------------------------------------------------------------------

 

control, the effect of such arrangement or the establishment of such perfection)
except as set forth in the last sentence of this Section 5.02).  Unless the
Junior Liens on such Collateral shall have been or concurrently are released,
after the occurrence of Discharge of Priority Lien Obligations, the Priority
Lien Agent shall, at the request of the Junior Lien Representative, cooperate
with the Grantors and the Junior Lien Representative (at the expense of the
Grantors) in permitting control of any other Accounts to be transferred to the
Junior Lien Representative (or for other arrangements with respect to each such
Accounts satisfactory to the Junior Lien Representative to be made).

ARTICLE VI
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

Section 6.01Application of Proceeds.  Prior to the Discharge of Priority Lien
Obligations, and regardless of whether an Insolvency or Liquidation Proceeding
has been commenced, Collateral or proceeds received in connection with the
enforcement or exercise of any rights or remedies with respect to any portion of
the Collateral will be applied:

(a)first, to the payment in full in cash of all Priority Lien Obligations that
are not Excess Priority Lien Obligations, in accordance with the priorities set
forth in Section 3.4(a) of the Priority Lien Collateral Trust Agreement,

(b)second, to the payment in full in cash of all Junior Lien Obligations, in
accordance with the priorities set forth in Section 3.4(a) of the Junior Lien
Collateral Trust Agreement,

(c)third, to the payment in full in cash of all Excess Priority Lien
Obligations, in accordance with the priorities set forth in Section 3.4(a) of
the Priority Lien Collateral Trust Agreement, and

(d)fourth, to the Company or as otherwise required by applicable law.

Section 6.02Determination of Amounts.  Whenever a Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Priority Lien Obligations (or the existence of any commitment to extend
credit that would constitute Priority Lien Obligations), Junior Lien
Obligations, or the existence of any Lien securing any such obligations, or the
Collateral subject to any such Lien, it may request that such information be
furnished to it in writing by the other Secured Debt Representatives and shall
be entitled to make such determination on the basis of the information so
furnished; provided, however, that if a Secured Debt Representative shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Secured Debt Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the
Company.  Each Secured Debt Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to the Company or
any of their subsidiaries, any Secured Party or any other Person as a result of
such determination.

ARTICLE VII
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;
CONSENT OF GRANTORS; ETC.

Section 7.01No Reliance; Information.  The Priority Lien Secured Parties and the
Junior Lien Secured Parties acknowledge that (a) such Secured Parties have,
independently and without reliance

29

--------------------------------------------------------------------------------

 

upon, (i) in the case of the Priority Lien Secured Parties, any Junior Lien
Secured Party, and (ii) in the case of the Junior Lien Secured Parties, any
Priority Lien Secured Party, and based on such documents and information as they
have deemed appropriate, made their own decisions to enter into the Secured Debt
Documents to which they are party, and (b) such Secured Parties will,
independently and without reliance upon, (i) in the case of the Priority Lien
Secured Parties, any Junior Lien Secured Party and (ii) in the case of the
Junior Lien Secured Parties, any Priority Lien Secured Party, and based on such
documents and information as they shall from time to time deem appropriate,
continue to make their own decisions in taking or not taking any action under
this Agreement or any other Secured Debt Document to which they are party.  The
Priority Lien Secured Parties and the Junior Lien Secured Parties shall have no
duty to disclose to any Junior Lien Secured Party or to any Priority Lien
Secured Party, as the case may be, any information relating to the Company or
any of the other Grantors, or any other circumstance bearing upon the risk of
non-payment of any of the Priority Lien Obligations or the Junior Lien
Obligations, as the case may be, that is known or becomes known to any of them
or any of their Affiliates.  In the event any Priority Lien Secured Party or any
Junior Lien Secured Party, in its sole discretion, undertakes at any time or
from time to time to provide any such information to any Junior Lien Secured
Party or any Priority Lien Secured Party, as the case may be, it shall be under
no obligation (a) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(b) to provide any additional information or to provide any such information on
any subsequent occasion or (c) to undertake any investigation.

Section 7.02No Warranties or Liability.  

(a)The Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, neither the Junior Lien Representative
nor any other Junior Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Junior
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon.

(b)The Junior Lien Representative, for itself and on behalf of the other Junior
Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the Priority
Lien Agent nor any other Priority Lien Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Priority Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

(c)The Priority Lien Agent and the other Priority Lien Secured Parties shall
have no express or implied duty to the Junior Lien Representative or any other
Junior Lien Secured Party, and the Junior Lien Representative and the other
Junior Lien Secured Parties shall have no express or implied duty to the
Priority Lien Agent or any other Priority Lien Secured Party, to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any Priority Lien Document
and any Junior Lien Document (other than, in each case, this Agreement),
regardless of any knowledge thereof which they may have or be charged with.

(d)The Junior Lien Representative, for itself and on behalf of each other Junior
Lien Secured Party, hereby waives any claim that may be had against the Priority
Lien Agent or any other Priority Lien Secured Party arising out of any actions
which the Priority Lien Agent or such Priority Lien Secured Party takes or omits
to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any
Collateral, the maintenance and preservation of any

30

--------------------------------------------------------------------------------

 

Collateral, and actions with respect to the collection of any claim for all or
only part of the Priority Lien Obligations from any account debtor, guarantor or
any other party) in accordance with this Agreement and the Priority Lien
Documents or the valuation, use, protection or release of any security for such
Priority Lien Obligations.  

Section 7.03Obligations Absolute.  The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
Priority Lien Agent, the other Priority Lien Secured Parties, the Junior Lien
Representative and the other Junior Lien Secured Parties shall remain in full
force and effect irrespective of:

(a)any lack of validity or enforceability of any Secured Debt Document;

(b)any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Lien Obligation or the Priority Lien
Obligations, it being specifically acknowledged that a portion of the Priority
Lien Obligations consists or may consist of indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

(c)any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Secured Debt Document;

(d)the securing of any Priority Lien Obligations or Junior Lien Obligations with
any additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non‑perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any Priority Lien
Obligations or Junior Lien Obligations;

(e)the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(f)any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the
Priority Lien Obligations, the Junior Lien Obligations, or this Agreement.

Section 7.04Grantors Consent.  Each Grantor hereby consents to the provisions of
this Agreement and the intercreditor arrangements provided for herein and agrees
that the obligations of the Grantors under the Secured Debt Documents will in no
way be diminished or otherwise affected by such provisions or arrangements
(except as expressly provided herein).

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

Section 8.01Representations and Warranties of Each Party.  Each party hereto
represents and warrants to the other parties hereto as follows:

(a)Such party is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b)This Agreement has been duly executed and delivered by such party.

31

--------------------------------------------------------------------------------

 

Section 8.02Representations and Warranties of Each Representative.  Each of the
Priority Lien Agent and the Junior Lien Representative represents and warrants
to the other parties hereto that it is authorized under the Priority Lien
Collateral Trust Agreement and the Junior Lien Facility, as the case may be, to
enter into this Agreement.

ARTICLE IX
MISCELLANEOUS

Section 9.01Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a)if to the Priority Lien Agent, to it at:

U.S. Bank National Association

13737 Noel Road, Suite 800

Dallas, Texas 75240

Facsimile Number: (972) 581-1670

Attention: Global Corporate Trust Services

 

With a copy to (which shall not constitute notice):

McGuire, Craddock & Strother, P.C

500 North Akard, Suite 2200

Dallas, Texas 75201

Facsimile No.: (214) 954-6868

Attention: Jonathan Thalheimer

(b)if to the Junior Lien Representative, to it at:

U.S. Bank National Association

13737 Noel Road, Suite 800

Dallas, Texas 75240

Facsimile Number: (972) 581-1670

Attention: Global Corporate Trust Services

 

With a copy to (which shall not constitute notice):

McGuire, Craddock & Strother, P.C

500 North Akard, Suite 2200

Dallas, Texas 75201

Facsimile No.: (214) 954-6868

Attention: Jonathan Thalheimer

(c)if to any other Secured Debt Representative, to such address as specified in
the Priority Confirmation Joinder.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications

32

--------------------------------------------------------------------------------

 

given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt (if a Business Day)
and on the next Business Day thereafter (in all other cases) if delivered by
hand or overnight courier service or sent by telecopy or on the date five
Business Days after dispatch by certified or registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to in writing among
the Company, the Priority Lien Agent and the Junior Lien Representative from
time to time, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable Person provided from
time to time by such Person.

Section 9.02Waivers; Amendment.  (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b)Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Secured Debt Representative; provided, however, that this
Agreement may be amended from time to time as provided in Section 4.04.  Any
amendment of this Agreement that is proposed to be effected without the consent
of a Secured Debt Representative as permitted by the proviso to the preceding
sentence shall be submitted to such Secured Debt Representative for its review
at least 5 Business Days prior to the proposed effectiveness of such amendment.

Section 9.03Actions Upon Breach; Specific Performance.  (a) Prior to the
Discharge of Priority Lien Obligations, if any Junior Lien Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Grantor or the Collateral, such Grantor, with the prior
written consent of the Priority Lien Agent, may interpose as a defense or
dilatory plea the making of this Agreement, and any Priority Lien Secured Party
may intervene and interpose such defense or plea in its or their name or in the
name of such Grantor.

(b)Prior to the Discharge of Priority Lien Obligations, should any Junior Lien
Secured Party, contrary to this Agreement, in any way take, attempt to or
threaten to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or take any other action in violation of this Agreement or fail to take any
action required by this Agreement, the Priority Lien Agent or any other Priority
Lien Secured Party (in its own name or in the name of the relevant Grantor) or
the relevant Grantor, with the prior written consent of the Priority Lien Agent,
(A) may obtain relief against such Junior Lien Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by the Junior Lien Representative on behalf of each Junior
Lien Secured Party that (I) the Priority Lien Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(II) each Junior Lien Secured Party waives any defense that the Grantors and/or
the Priority Lien Secured Parties cannot demonstrate damage and/or be made whole
by the awarding of damages, and (B) shall be entitled to damages, as well as
reimbursement for all reasonable and documented costs and expenses incurred in
connection with any action to enforce the provisions of this Agreement.

33

--------------------------------------------------------------------------------

 

Section 9.04Parties in Interest.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.  No other
Person will be entitled to rely on, have the benefit of or enforce this
Agreement.

Section 9.05Survival of Agreement.  All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 9.06Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 9.07Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.08Governing Law; Jurisdiction; Consent to Service of
Process.  (a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.  

(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.09WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING

34

--------------------------------------------------------------------------------

 

OUT OF OR RELATING TO THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.10Headings.  Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 9.11Provisions Solely to Define Relative Rights.  The provisions of this
Agreement are and are intended solely for the purpose of defining the distinct
and separate relative rights of the Priority Lien Secured Parties and the Junior
Lien Secured Parties.  None of the Company, any other Grantor or any other
creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Sections 4.01, 4.02, 4.04, or 4.05) is intended to or will amend,
waive or otherwise modify the provisions of the Priority Lien Documents, or the
Junior Lien Documents, as applicable), and except as expressly provided in this
Agreement neither the Company nor any other Grantor may rely on the terms hereof
(other than Sections 4.01, 4.02, 4.04, or 4.05, Article VII and
Article IX).  Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor, which are absolute and
unconditional, to pay the Obligations under the Secured Debt Documents as and
when the same shall become due and payable in accordance with their
terms.  Notwithstanding anything to the contrary herein or in any Secured Debt
Document, the Grantors shall not be required to act or refrain from acting
pursuant to this Agreement, any Priority Lien Document or any Junior Lien
Document with respect to any Collateral in any manner that would cause a default
under any Priority Lien Document.

Section 9.12Certain Terms Concerning the Junior Lien Representative.  The Junior
Lien Representative is executing and delivering this Agreement solely in its
capacity as such and pursuant to direction set forth in the Junior Lien
Documents; and in so doing, the Junior Lien Representative shall not be
responsible for the terms or sufficiency of this Agreement for any purpose.  The
Junior Lien Representative shall have no duties or obligations under or pursuant
to this Agreement other than such duties and obligations as may be expressly set
forth in this Agreement as duties and obligations on its part to be performed or
observed.  In entering into this Agreement, or in taking (or forbearing from)
any action under or pursuant to the Agreement, the Junior Lien Representative
shall have and be protected by all of the rights, immunities, indemnities and
other protections granted to it under the Junior Lien Documents.

Section 9.13Certain Terms Concerning the Priority Lien Agent and the Junior Lien
Representative.  None of the Priority Lien Agent or the Junior Lien
Representative shall have any liability or responsibility for the actions or
omissions of any other Secured Party, or for any other Secured Party’s
compliance with (or failure to comply with) the terms of this Agreement.  None
of the Priority Lien Agent or the Junior Lien Representative shall have
individual liability to any Person if it shall mistakenly pay over or distribute
to any Secured Party (or the Company or any other Grantor) any amounts in
violation of the terms of this Agreement, so long as the Priority Lien Agent or
the Junior Lien Representative, as the case may be, is acting in accordance with
the standards applicable to it pursuant to the Priority Lien Collateral Trust
Agreement or the Junior Lien Collateral Trust Agreement, as applicable.  Each
party hereto hereby acknowledges and agrees that each of the Priority Lien Agent
and the Junior Lien Representative is entering into this Agreement solely in its
capacity under the Priority Lien Documents and the Junior Lien Documents,
respectively, and not in its individual capacity.  The Priority Lien Agent shall
not be deemed to owe any fiduciary duty to the Junior Lien Representative or any
other Junior Lien

35

--------------------------------------------------------------------------------

 

Representative or any other Junior Lien Secured Party; and the Junior Lien
Representative shall not be deemed to owe any fiduciary duty to the Priority
Lien Agent or any other Priority Lien Secured Party.

Section 9.14Authorization of Secured Agents.  By accepting the benefits of this
Agreement and the other Priority Lien Security Documents, each Priority Lien
Secured Party authorizes the Priority Lien Agent to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection
herewith.  By accepting the benefits of this Agreement and the other Junior Lien
Security Documents, each Junior Lien Secured Party authorizes the Junior Lien
Representative to enter into this Agreement and to act on its behalf as
collateral agent hereunder and in connection herewith.  

Section 9.15Further Assurances.  Each of the Priority Lien Agent, for itself and
on behalf of the other Priority Lien Secured Party, the Junior Lien
Representative, for itself and on behalf of the other Junior Lien Secured
Parties, and each Grantor party hereto, for itself and on behalf of its
subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the Priority Lien
Agent or the Junior Lien Representative may reasonably request, to effectuate
the terms of this Agreement, including the relative Lien priorities provided for
herein.

Section 9.16Relationship of Secured Parties.  Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties.  None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations or the
Junior Lien Obligations, or for statements of any Grantor, oral or written, or
for the validity, sufficiency or enforceability of the Priority Lien Documents
or the Junior Lien Documents, or any security interests granted by any Grantor
to any Secured Party in connection therewith.  Each Secured Party has entered
into its respective financing agreements with the Grantors based upon its own
independent investigation, and none of the Priority Lien Agent or the Junior
Lien Representative makes any warranty or representation to the other Secured
Debt Representatives or the Secured Parties.

Section 9.17Priority Lien Agent.

(a)The parties acknowledge that all of the rights, protections, immunities and
powers (including, without limitation, the right to indemnification) applicable
to U.S. Bank National Association as Collateral Trustee under the Priority Lien
Collateral Trust Agreement are hereby incorporated by reference and shall be
applicable to U.S. Bank National Association as Priority Lien Agent under this
Agreement as if fully set forth herein.

(b)It is understood that any reference to the Priority Lien Agent taking any
action, making any determinations, requests, directions, consents or elections,
deeming any action or document reasonable, appropriate or satisfactory,
exercising discretion, or exercising any rights or duties under this Agreement
shall be pursuant to written direction from the Controlling Priority Lien
Representative (as defined in the Priority Lien Collateral Trust Agreement).

[SIGNATURES BEGIN NEXT PAGE]

 

 

36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

as Priority Lien Agent


By:
Name:
Title:




Signature Page
Intercreditor Agreement

--------------------------------------------------------------------------------

 

as Junior Lien Representative


By:
Name:
Title:




Signature Page
Intercreditor Agreement

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:


CSI COMPRESSCO LP

By: CSI Compressco GP Inc., its general partner

 

By:

Name:
Title:

 

CSI COMPRESSCO FINANCE INC.


By:

Name:

Title:

 

 

 

 

 

 

Signature Page
Intercreditor Agreement

--------------------------------------------------------------------------------

 

ANNEX I

Provision for each Junior Lien Facility and all Junior Lien Documents

Reference is made to the Intercreditor Agreement, dated as of June 12, 2020,
between U.S. Bank National Association, as Priority Lien Agent (as defined
therein), and U.S. Bank National Association, as Junior Lien Representative (as
defined therein) (the “Intercreditor Agreement”).  Each holder of any Junior
Lien Obligations (as defined in the Intercreditor Agreement), by its acceptance
of such Junior Lien Obligations (i) consents to the subordination of Liens (as
defined in the Intercreditor Agreement) provided for in the Intercreditor
Agreement, (ii) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement and (iii) authorizes
and instructs the Junior Lien Representative on behalf of each Junior Lien
Secured Party (as defined in the Intercreditor Agreement) to enter into the
Intercreditor Agreement as Junior Lien Representative on behalf of such Junior
Lien Secured Parties.  The foregoing provisions are intended as an inducement to
the lenders under the Priority Lien Documents to extend credit to the Company
and such lenders are intended third party beneficiaries of such provisions and
the provisions of the Intercreditor Agreement.

Provision for all Priority Lien Security Documents and all Junior Lien Security
Documents that Grant a Security Interest in Collateral

Reference is made to the Intercreditor Agreement dated as of June 12, 2020,
between U.S. Bank National Association, as Priority Lien Agent (as defined
therein), and U.S. Bank National Association, as Junior Lien Representative (as
defined therein) (the “Intercreditor Agreement”).  Each Person (as defined in
the Intercreditor Agreement) that is secured hereunder, by accepting the
benefits of the security provided hereby, (i) [consents (or is deemed to
consent), to the subordination of Liens (as defined in the Intercreditor
Agreement) provided for in the Intercreditor Agreement,]4 [(i)][(ii)] agrees (or
is deemed to agree) that it will be bound by, and will take no actions contrary
to, the provisions of the Intercreditor Agreement, [(ii)][(iii)] authorizes (or
is deemed to authorize) the [Priority Lien Agent] [Junior Lien Representative]
on behalf of such Person to enter into, and perform under, the Intercreditor
Agreement and [(iii)][(iv)] acknowledges (or is deemed to acknowledge) that a
copy of the Intercreditor Agreement was delivered, or made available, to such
Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement).  In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control with
respect to matters relating to the priority of liens.

 

 

 

4 

This bracketed language would not apply to the Priority Lien Security Documents.

Annex I - 1

--------------------------------------------------------------------------------

 

EXHIBIT A
to Intercreditor Agreement

[FORM OF]
PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of [  ], 20[  ] (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between U.S. Bank National
Association, as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and

, as Junior Lien Representative for the Junior Lien Secured Parties (as defined
therein).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement.  This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [(a)][(b)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being Additional Junior Lien Obligations under the Intercreditor
Agreement.

1.Joinder.  The undersigned, [_______________], a [_______________], (the “New
Representative”) as [trustee] [collateral agent] [administrative agent]
[collateral trustee] under that certain [describe applicable indenture, credit
agreement or other document governing the Additional Junior Lien Obligations]
hereby:

(a)represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the [Priority Lien Secured Parties
under a Priority Substitute Credit Facility] [Indenture Junior Lien Secured
Parties under the Junior Lien Substitute Facility] [Additional Junior Lien
Secured Parties under the Additional Junior Lien Facility] as [a Priority Lien
Agent under a Priority Substitute Credit Facility] [a Junior Lien Representative
under a Junior Lien Substitute Facility] [Secured Debt Representative] [Junior
Lien Representative] under the Intercreditor Agreement for all purposes thereof
on the terms set forth therein, and to be bound by the terms of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof; and

(b)agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address];

2.Priority Confirmation.

[Option A:  to be used if additional debt constitutes Priority Lien Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as administrative agent hereby
agrees, for the benefit of all Secured Parties and each future Secured Debt
Representative, and as a condition to being treated as Priority Lien Obligations
under the Intercreditor Agreement, that the New Representative is bound by the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of Priority Liens.  [or]

[Option B:  to be used if additional debt constitutes a Series of Junior Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Junior Lien Debt [that constitutes
Junior Lien Substitute Facility] for which the undersigned is acting as [Junior
Lien Representative][Junior Lien Representative] hereby agrees, for the benefit
of all

Exhibit A - 1

--------------------------------------------------------------------------------

 

Secured Parties and each future Secured Debt Representative, and as a condition
to being treated as Secured Obligations under the Intercreditor Agreement, that:

(a)all Junior Lien Obligations will be and are secured equally and ratably by
all Junior Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of such Series of Junior Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Junior
Lien Debt, and that all such Junior Liens will be enforceable by the Junior Lien
Representative with respect to such Series of Junior Lien Debt for the benefit
of all Junior Lien Secured Parties equally and ratably;

(b)the New Representative and each holder of Obligations in respect of the
Series of Junior Lien Debt for which the undersigned is acting as Junior Lien
Representative are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens and Junior
Liens and the order of application of proceeds from enforcement of Priority
Liens and Junior Liens; and

(c)the New Representative and each holder of Obligations in respect of the
Series of Junior Lien Debt for which the undersigned is acting as Junior Lien
Representative appoints the Junior Lien Representative and consents to the terms
of the Intercreditor Agreement and the performance by the Junior Lien
Representative of, and directs the Junior Lien Representative to perform, its
obligations under the Intercreditor Agreement, together with all such powers as
are reasonably incidental thereto.

3.Full Force and Effect of Intercreditor Agreement.  Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4.Governing Law and Miscellaneous Provisions.  The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5.Expenses.  The Company and the other Grantors agree to reimburse each Secured
Debt Representative for its reasonable out of pocket expenses in connection with
this Priority Confirmation Joinder, including the reasonable fees, other charges
and disbursements of counsel.




Exhibit A - 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[______________, 20____].

insert name of New Representative]


By:
Name:
Title:

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

U.S. Bank National Association
as Priority Lien Agent

By:
Name:
Title:

 

The Junior Lien Representative hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Junior Lien Representative for the
New Representative and the holders of the Obligations represented thereby]:


as Junior Lien Representative


By:
Name:
Title:






Exhibit A - 3

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed to by:

 

CSI COMPRESSCO LP

By: CSI Compressco GP Inc., its general partner



By:
Name:
Title:

CSI COMPRESSCO FINANCE INC.


By:
Name:
Title:

 

 

 

 

 

Exhibit A - 4

--------------------------------------------------------------------------------

 

EXHIBIT B
to Intercreditor Agreement

SECURITY DOCUMENTS

Part A:

 

1.

The Pledge and Security Agreement, dated as of March 22, 2018 among the
Grantors, U.S. Bank National Association, as indenture trustee, and U.S. Bank
National Association, as collateral trustee.

 

2.

The Trademark Security Agreement, dated as of March 22, 2018 among the Grantors,
U.S. Bank National Association, as indenture trustee, and U.S. Bank National
Association, as collateral trustee.

 

3.

The Collateral Trust Agreement, dated as of March 22, 2018 (as supplemented by
the Additional Secured Debt Designation dated as of the date hereof), among the
Grantors, U.S. Bank National Association, as indenture trustee, and U.S. Bank
National Association, as collateral trustee.

Part B:

 

1.

The Second Lien Pledge and Security Agreement, dated as of the date hereof among
the Grantors, U.S. Bank National Association, as indenture trustee, and U.S.
Bank National Association, as collateral trustee.

 

2.

The Second Lien Trademark Security Agreement, dated as of the date hereof among
the Grantors, U.S. Bank National Association, as indenture trustee, and U.S.
Bank National Association, as collateral trustee.

 

3.

The Second Lien Collateral Trust Agreement, dated as of the date hereof (as
supplemented by the Additional Secured Debt Designation dated as of the date
hereof), among the Grantors, U.S. Bank National Association, as indenture
trustee, and U.S. Bank National Association, as collateral trustee.

 

 

Exhibit B - 1